EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

AMONG

 

PATRICK INDUSTRIES, INC.

 

(“Buyer”)

 

AND

 

FNL MANAGEMENT CORP.

 

(“Sellers’ Representative”)

 

AND

 

ADORN HOLDINGS, INC.

 

(the “Company”)

 

AND

 

THE STOCKHOLDERS,

WARRANT HOLDERS,

AND

OPTION HOLDERS

 

OF

 

THE COMPANY

 

 

 

April 10, 2007

 

{MM5446.DOC;8}

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

{MM5446.DOC;8}

 

--------------------------------------------------------------------------------



ARTICLE 1

Definitions

1

 

1.1

Definitions.

1

 

1.2 Accounting Terms.

1

ARTICLE 2

Purchase and Sale

1

 

2.1

Purchase and Sale.

1

 

2.2 Purchase Price.

2

 

2.3 Estimated Purchase Price; Payment of Indebtedness.

2

 

2.4 Post-Closing Adjustment.

2

 

2.5 Allocation to Sellers of the Purchase Price.

5

ARTICLE 3

Representations and Warranties Concerning the Transaction

5

 

3.1

Authority; Capacity and Representation.

5

 

3.2 Ownership of Securities.

6

 

3.3 Execution and Delivery; Enforceability.

6

 

3.4 Noncontravention.

6

ARTICLE 4

Representations and Warranties Concerning the Acquired Companies

7

 

4.1

Organization and Good Standing.

7

 

4.2 Capital Stock.

7

 

4.3 Other Ventures.

8

 

4.4 Noncontravention; Brokerage.

8

 

4.5 Financial Statements.

9

 

4.6 Absence of Certain Changes or Events.

10

 

4.7 Taxes.

11

 

4.8 Employees.

12

 

4.9 Employee Benefit Plans and Other Compensation Arrangements.

12

 

4.10 Environmental Matters.

14

 

4.11 Permits; Compliance with Laws.

15

 

4.12 Real and Personal Properties.

16

 

4.13 Accounts Receivable.

16

 

4.14 Inventories.

16

 

4.15 Intellectual Properties.

16

 

4.16 Contracts.

17

 

4.17 Litigation.

19

 

4.18 Material Suppliers and Customers.

19

 

4.19 Product Warranty.

19

 

4.20 No Additional Representations.

19

ARTICLE 5

Representations and Warranties of Buyer

20

 

5.1

Organization; Authorization.

20

 

5.2 Execution and Delivery; Enforceability.

20

 

5.3 Governmental Authorities; Consents.

20

 

5.4 Brokerage.

21

 

5.5 Investment Intent; Restricted Securities.

21

 

5.6 Financing.

21

 

{MM5446.DOC;8}

-ii-

 

--------------------------------------------------------------------------------



ARTICLE 6

Conditions Precedent

21

 

6.1

Conditions to Buyers’ Obligations.

21

 

6.2 Conditions to Sellers’ Obligations.

23

ARTICLE 7

The Closing

24

ARTICLE 8

Additional Covenants and Agreements

24

 

8.1

Pre-Closing Covenants and Agreements.

24

 

8.2 Miscellaneous Covenants.

28

 

8.3 Acknowledgements.

32

 

8.4 Restrictive Covenants.

32

ARTICLE 9

Indemnification

34

 

9.1

Indemnification of Buyer.

34

 

9.2 Limitations on Indemnification of Buyer.

34

 

9.3 Indemnification of Sellers.

35

 

9.4 Limitations on Indemnification of Sellers.

36

 

9.5 Procedures Relating to Indemnification.

36

 

9.6 Limitation of Remedies.

38

ARTICLE 10

Certain Definitions

38

ARTICLE 11

Construction; Miscellaneous Provisions

47

 

11.1

Notices.

47

 

11.2 Entire Agreement.

48

 

11.3 Modification.

48

 

11.4 Jurisdiction and Venue.

48

 

11.5 Binding Effect.

48

 

11.6 Headings.

48

 

11.7 Number and Gender; Inclusion.

48

 

11.8 Counterparts.

48

 

11.9 Third Parties.

49

 

11.10 Disclosure Letter and Exhibits.

49

 

11.11 Time Periods.

49

 

11.12 Governing Law.

49

 

 

{MM5446.DOC;8}

-iii-

 

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is entered into as of the 10th
day of April, 2007, among Patrick Industries, Inc., an Indiana corporation
(“Buyer”), each of the Persons identified in Section 4.2.1 of the Disclosure
Letter (each, a “Seller,” and collectively, “Sellers”), Adorn Holdings, Inc., a
Delaware corporation (the “Company”), and on its own behalf, and on behalf of
each Seller, FNL Management Corp., an Ohio corporation (“Sellers’
Representative”).

RECITALS:

A.           Sellers, in the aggregate, own: (i) all of the issued and
outstanding shares of capital stock (as more particularly defined in Section
4.2.1, the “Shares”) of the Company; (ii) all of the issued and outstanding
options to purchase shares of capital stock of the Company (as more particularly
defined in Section 4.2.1, the “Stock Options”); and (iii) all of the issued and
outstanding warrants to purchase shares of capital stock of the Company (as more
particularly defined in Section 4.2.1, the “Warrants” and, together with the
Shares and the Stock Options, collectively referred to herein as the
“Securities”).

B.           The Company owns all of the issued and outstanding percentage
interests of Adorn, LLC, a Delaware limited liability company (the “Subsidiary”
and together with the Company, the “Acquired Companies”).

C.           Buyer shall purchase from Sellers, and Sellers shall sell to Buyer,
the Securities upon and subject to the terms and conditions set forth in this
Agreement (the “Securities Purchase”).

Now, therefore, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, Buyer, the Company,
Sellers, and Sellers’ Representative hereby agree as follows:

ARTICLE 1

Definitions

1.1          Definitions. Certain terms used in this Agreement shall have the
meanings set forth in Article 10, or elsewhere herein as indicated in
Article 10.

1.2          Accounting Terms. Accounting terms used in this Agreement and not
otherwise defined herein shall have the meanings attributed to them under GAAP.

ARTICLE 2

Purchase and Sale

2.1          Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing each Seller shall sell, assign, transfer and deliver
to Buyer, free and clear of all Liens, and Buyer shall purchase from each
Seller, all of such Seller’s right, title and interest in and to all of the

 

 

 

--------------------------------------------------------------------------------



Securities owned by such Seller, as more specifically identified in Section
4.2.1 of the Disclosure Letter (as to each Seller, respectively, the “Seller’s
Respective Securities”).

2.2          Purchase Price. The aggregate purchase price for all of the
Securities (the “Purchase Price”) shall be an amount equal to:

 

(a)

Seventy-Five Million Dollars ($75,000,000);

 

(b)

plus an amount equal to the Closing Cash;

 

(c)

minus an amount equal to the Closing Indebtedness; and

(d)          plus the amount, if any, by which the Closing Working Capital
exceeds the Working Capital Target, or minus the amount, if any, by which the
Working Capital Target exceeds the Closing Working Capital.

2.3          Estimated Purchase Price; Payment of Indebtedness. On the second
(2nd) Business Day before the Closing Date, the Company shall estimate in good
faith the amount of the Closing Cash, the Closing Indebtedness and the Closing
Working Capital, respectively, as of 11:59 p.m. on the Closing Date and deliver
to Buyer a certificate setting forth such estimates (the “Closing Certificate”).
The Closing Certificate shall be prepared in accordance with Section 2.4.1 with
the understanding that such certificate represents good faith estimates of such
amounts. As used herein, “Estimated Closing Cash,” “Estimated Closing
Indebtedness” and “Estimated Closing Working Capital” mean the estimates of the
Closing Cash, the Closing Indebtedness and the Closing Working Capital,
respectively, set forth in the Closing Certificate and “Estimated Purchase
Price” means an amount equal to the Purchase Price calculated as set forth in
Section 2.2, assuming for purposes of such calculation that the Closing Cash is
equal to the Estimated Closing Cash, that the Closing Indebtedness is equal to
the Estimated Closing Indebtedness and that the Closing Working Capital is equal
to the Estimated Closing Working Capital. Subject to the terms and conditions of
this Agreement, at the Closing, Buyer shall (a) pay and deliver the Estimated
Purchase Price (as calculated based upon the Closing Certificate) (the “Closing
Date Payment”) to Sellers by means of a wire transfer of immediately available
cash funds to an account as directed by Sellers’ Representative prior to the
Closing (the “Sellers’ Account”) (and the Sellers’ Representative shall be
solely responsible for payment therefrom to each Seller for his, her or its
Seller’s Respective Securities), and (b) pay the Indebtedness of the Acquired
Companies identified in Section 2.3 of the Disclosure Letter pursuant to the
payoff letters delivered pursuant to Section 6.1(d)(iv) (collectively, the
“Repaid Closing Indebtedness”). For the avoidance of doubt, the Closing Date
Payment shall be inclusive of any required Tax withholding from amounts payable
to Sellers.

 

2.4

Post-Closing Adjustment.

2.4.1      Adjustment Statement Preparation. Within sixty (60) days after the
Closing Date, Buyer shall cause the Acquired Companies to prepare and deliver to
Sellers’ Representative an adjustment statement setting forth the amount of the
Closing Cash, the Closing Indebtedness and the Closing Working Capital of the
Acquired Companies, on a consolidated basis, respectively, as of immediately
prior to the Closing (the “Preliminary Adjustment Statement”) and, based on the
Closing Cash, the Closing Indebtedness and the Closing Working Capital as
derived

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



therefrom, Buyer’s written calculation of the Purchase Price, and the adjustment
necessary to reconcile the Estimated Purchase Price to the Purchase Price (the
“Preliminary Post-Closing Adjustment”). The Closing Working Capital component of
the Preliminary Adjustment Statement and the Final Adjustment Statement shall be
prepared in accordance with GAAP (using the methods, policies, practices and
procedures used in the preparation of the Audited Financial Statements for the
year ending December 31, 2006), except that the Preliminary Adjustment Statement
and the Final Adjustment Statement shall only reflect those items necessary to
calculate the Closing Working Capital and, for the avoidance of doubt, the
calculation of Closing Working Capital shall include outstanding checks as a
component of accounts payable as reflected in Exhibit A. In preparing the
Preliminary Adjustment Statement and Final Adjustment Statement: (a) any and all
effects on the assets or liabilities of any of the Acquired Companies of any
financing or refinancing arrangements entered into by Buyer at any time at or
after the Closing Date shall be entirely disregarded; (b) it shall be assumed
that the Acquired Companies and their respective lines of business shall be
continued as a going concern; and (c) there shall not be taken into account the
closing of the transaction or any of the plans, transactions or changes that
Buyer intends to initiate or make or cause to be initiated or made at or after
the Closing Date with respect to any of the Acquired Companies or its respective
business or assets, or any facts or circumstances that are unique or particular
to Buyer or any assets or liabilities of Buyer, or any obligation for the
payment of the Purchase Price hereunder.

2.4.2      Adjustment Statement Review. Sellers’ Representative, on behalf of
all Sellers, shall review the Preliminary Adjustment Statement and the
Preliminary Post-Closing Adjustment and, if Sellers’ Representative believes
that either was not prepared in accordance with Section 2.4.1, Sellers’
Representative shall so notify Buyer in writing no later than the thirtieth (30)
day after Sellers’ Representative receipt thereof, setting forth in such notice
Sellers’ Representative objection or objections to the Preliminary Adjustment
Statement or the Preliminary Post-Closing Adjustment with particularity and the
specific changes or adjustments which Sellers’ Representative claims are
required to be made thereto in order to conform the same to the terms of
Section 2.4.1. Any notice of objection delivered pursuant to this Section 2.4.2
shall (a) specify in reasonable detail the nature of any disagreement so
asserted and (b) contain a commitment by Sellers’ Representative, on behalf of
Sellers, to pay all adjustments owed to Buyer, if any, that are not in dispute
by wire transfer of immediately available funds within two (2) Business Days of
Buyer’s receipt of such notice (“Objection Notice”). Conversely, Buyer agrees to
pay Sellers’ Representative, for the benefit of all Sellers, all adjustments
owed to Sellers, if any, that are not in dispute by wire transfer of immediately
available funds within two (2) Business Days of Buyer’s receipt of the Objection
Notice. Buyer shall cause the Acquired Companies to cooperate with all
representatives of Sellers (including Sellers’ Representative) in the review of
the Preliminary Adjustment Statement and, without limiting the generality of the
foregoing, shall cause the books and records of the Acquired Companies to be
made available during normal business hours to such representatives, and shall
cause the necessary personnel of the Acquired Companies to provide reasonable
cooperation to such representatives in their review of the Preliminary
Adjustment Statement, including granting such persons access to the facilities
and other assets of the Acquired Companies, in each case, upon reasonable
advance notice.

2.4.3      Adjustment Statement Dispute Resolution. If Sellers’ Representative
timely delivers an Objection Notice to Buyer in accordance with Section 2.4.2,
and if Buyer and Sellers’

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



Representative are unable to resolve such dispute through good faith
negotiations within fifteen (15) days after Sellers’ Representative’s delivery
of such Objection Notice, then, the parties shall mutually engage and submit
such dispute to, and the same shall be finally resolved in accordance with the
provisions of this Agreement by an accounting firm of national reputation as
shall be mutually acceptable to Buyer and Sellers’ Representative (the
“Independent Accountants”). Buyer and Sellers’ Representative shall have the
opportunity to present their positions with respect to such disputed matters to
the Independent Accountants in accordance with the requirements of Section 2.4.
The Independent Accountants shall determine and report in writing to Buyer and
Sellers’ Representative as to the resolution of all disputed matters submitted
to the Independent Accountants and the effect of such determinations on the
Preliminary Adjustment Statement and the Preliminary Post-Closing Adjustment
within twenty (20) days after such submission or such longer period as the
Independent Accountants may reasonably require, and such determinations shall be
final, binding and conclusive as to Buyer, Sellers, Sellers’ Representative and
their respective Affiliates. The fees and expenses of the Independent
Accountants shall be shared equally between Buyer, on the one hand, and Sellers,
collectively, on the other hand.

2.4.4      Final Adjustment Statement and Post-Closing Adjustment. The
Preliminary Adjustment Statement and the Preliminary Post-Closing Adjustment
shall become the “Final Adjustment Statement” and the “Final Post-Closing
Adjustment,” respectively, and as such shall become final, binding and
conclusive upon Buyer, Sellers, Sellers’ Representative and their respective
Affiliates for all purposes of this Agreement, upon the earliest to occur of the
following:

(a)            the mutual acceptance by Buyer and Sellers’ Representative of the
Preliminary Adjustment Statement and the Preliminary Post-Closing Adjustment,
respectively, with such changes or adjustments thereto, if any, as may be
proposed by Sellers’ Representative and consented to by Buyer;

(b)            the expiration of thirty (30) days after Sellers’
Representative’s receipt of the Preliminary Adjustment Statement and the
Preliminary Post-Closing Adjustment, respectively, without timely written
objection thereto by Sellers’ Representative in accordance with Section 2.4.2;
or

(c)            the delivery to Buyer and Sellers’ Representative by the
Independent Accountants of the report of their determination of all disputed
matters submitted to them pursuant to Section 2.4.3.

2.4.5      Adjustment of Purchase Price. If the Purchase Price, as finally
determined in accordance with Section 2.4, is greater than the Estimated
Purchase Price, then Buyer shall pay the amount of such difference (less amounts
paid, if any, with respect to non-disputed adjustments pursuant to Section
2.4.2) to Sellers’ Representative for the benefit of Sellers by means of a wire
transfer of immediately available funds to Sellers’ Account. If the Purchase
Price, as finally determined in accordance with Section 2.4, is less than the
Estimated Purchase Price, Sellers’ Representative, on behalf of Sellers, and in
accordance with the allocations set forth in Section 2.5 of the Disclosure
Letter, shall pay the amount of such difference (less amounts paid, if any, with
respect to non-disputed adjustments pursuant to Section 2.4.2) to Buyer by means
of a wire transfer of immediately available funds to an account designated by
Buyer. The Final Post-

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



Closing Adjustment, if any, shall be due and payable pursuant to this
Section 2.4.5 no later than two (2) Business Days after the Preliminary
Adjustment Statement and the Preliminary Post-Closing Adjustment become the
Final Adjustment Statement and the Final Post-Closing Adjustment, respectively,
pursuant to Section 2.4.4. For Tax purposes, any payment by Buyer or Sellers
under this Agreement, including pursuant to Article 9, shall be treated as an
adjustment to the Purchase Price unless a contrary treatment is required by Law.

2.5          Allocation to Sellers of the Purchase Price. The payment by Buyer
of the Purchase Price (including any additional amount required pursuant to
Section 2.4.5) into Sellers’ Account shall constitute payment by Buyer to each
Seller and satisfaction of Buyer’s obligation to pay such amount hereunder.
After such payment by Buyer, Sellers’ Representative shall be solely responsible
for allocating and distributing to each Seller such Seller’s respective share of
the distributable proceeds from the Sellers’ Account, as set forth on Section
2.5 of the Disclosure Letter (as to each Seller, his, her or its “Percentage
Interest”), with the understanding among Sellers that distributable proceeds
will be impacted by the cashless exercise of the Stock Options. Any collective
obligations of Sellers, including, without limitation, payment of transaction
fees and expenses, shall be allocated among Sellers in accordance with each
Seller’s Percentage Interest. The portion of the distributable proceeds
allocated to each Seller (net of obligations, tax withholdings and any reserves
or holdbacks for indemnification obligations or otherwise established pursuant
to this Agreement, or by Sellers’ Representative in its sole discretion) shall
be paid and distributed to such Seller by means of a wire transfer of
immediately available funds to an account designated by such Seller to Sellers’
Representative prior to, on, or after the Closing. At the Closing, Sellers agree
that Sellers’ Representative withhold from the proceeds otherwise distributable
to each Seller hereunder, and pay, such Seller’s Percentage Interest of any fees
or expenses incurred by or on behalf of Sellers in connection with the
transactions contemplated hereby. Nothing in this Section 2.5 is intended or
shall be construed to confer on any Seller or his, her or its successors,
affiliates or assigns rights against Buyer related to the portion of the
Purchase Price allocated to such Seller or the net proceeds received after
delivery of same into Sellers’ Account.

ARTICLE 3

Representations and Warranties Concerning the Transaction

 

Except as set forth in the Disclosure Letter attached hereto and made a part
hereof, each Seller severally represents and warrants to Buyer as follows with
the agreement that no Seller makes any representation or warranty in this
Article 3 with respect to any other Seller:

3.1          Authority; Capacity and Representation. Such Seller possesses all
requisite legal right, power, authority and capacity (corporate or otherwise) to
execute, deliver and perform this Agreement, and each other agreement,
instrument and document to be executed and delivered by such Seller pursuant
hereto (the “Seller Ancillary Agreements”), and consummate the transactions
contemplated herein and therein. The execution, delivery and performance by such
Seller of this Agreement and such Seller Ancillary Agreements and the
consummation by such Seller of the transactions contemplated hereby and thereby
have been duly and validly authorized (by corporate action or otherwise) on the
part of such Seller. If Seller is not a natural person,

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



Seller is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization.

3.2          Ownership of Securities. Such Seller is the sole beneficial and
record owner and has good and marketable title to all of such Seller’s
Respective Securities free and clear of all Liens. Upon delivery to Buyer of the
certificates, instruments or agreements, as applicable, representing the
Securities and payment for the Securities at Closing as provided in this
Agreement, Seller will convey to Buyer good and valid title to the Securities,
free and clear of all Liens, other than those created by Buyer.

3.3          Execution and Delivery; Enforceability. This Agreement has been,
and each Seller Ancillary Agreement will upon delivery be, duly executed and
delivered by such Seller and constitutes, or will upon such delivery constitute,
the legal, valid and binding obligation of such Seller, enforceable in
accordance with its terms.

 

3.4

Noncontravention.

(a)         Except for the applicable requirements of the Security Holders’
Agreement, neither the execution and delivery of this Agreement or any Seller
Ancillary Agreement nor the consummation by such Seller of the transactions
contemplated hereby or thereby, nor compliance by such Seller with any of the
provisions hereof or thereof, will: (i) in the case that Seller is not a natural
person, conflict with or result in a breach of, any provisions of the Charter
Documents of such Seller, (ii) constitute or result in the breach of any term,
condition or provision of, or constitute a default under (with or without notice
or lapse of time, or both), or give rise to any right of termination, consent,
amendment, cancellation, modification or acceleration with respect to, or give
rise to any obligation of such Seller to make any payments under, or result in
the creation or imposition of a Lien upon any property or assets of such Seller
pursuant to any material Contract to which such Seller is a party or by which
any of such Seller or any of its respective properties or assets may be subject,
or (iii) violate any Law or Order applicable to such Seller or by which any
properties or assets owned or used by such Seller is bound or affected.

(b)         Other than the applicable requirements of the HSR Act and the
Security Holders’ Agreement, no consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Authority or other Person is
required to be obtained or made by Seller in connection with: (i) the execution,
delivery and performance by such Seller of this Agreement or any Seller
Ancillary Agreement; or (ii) the compliance by such Seller with any of the
provisions hereof or thereof or the consummation by such Seller of the
transactions contemplated hereby or thereby.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



ARTICLE 4

Representations and Warranties Concerning the Acquired Companies

 

Except as set forth in the Disclosure Letter attached hereto and made a part
hereof, with respect to the representations and warranties contained in Sections
4.1 through 4.6. inclusive, of this Article 4, the Company represents and
warrants to Buyer that:

4.1          Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Subsidiary is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
the Acquired Companies has all requisite corporate power and authority to own
and lease its assets and to operate its business as the same are now being
owned, leased and operated. Each of the Acquired Companies is duly qualified or
licensed to do business as a foreign corporation in, and is in good standing in,
each jurisdiction in which the nature of its business or its ownership of its
properties requires it to be so qualified or licensed, except where the failure
to be so qualified or licensed would not have or reasonably be expected to have
a Material Adverse Effect. Section 4.1 of the Disclosure Letter sets forth a
true and complete list of all jurisdictions in which each of the Acquired
Companies are qualified or licensed to do business as a foreign corporation.
Each of the Acquired Companies has delivered or made available to Buyer a true,
complete and correct copy of the Charter Documents, including all amendments
thereto, for each of the Acquired Companies. The Charter Documents of each of
the Acquired Companies are in full force and effect. The Company has all
corporate power and authority to enter into this Agreement and any other
agreements or instruments contemplated hereby and to consummate the transactions
contemplated herein. Upon execution and delivery hereof by the parties hereto,
this Agreement shall constitute the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

4.2

Capital Stock.

4.2.1      Capital Stock of the Company. The total number of shares of capital
stock of all classes which the Company has the authority to issue is One Hundred
Thousand (100,000), which are classified as follows: Fifty Thousand (50,000)
Class A Common Shares, $.01 par value; Ten Thousand (10,000) Class B Common
Shares, $.01 par value; Twenty Thousand (20,000) Class A Preferred Shares, $.01
par value; and Twenty Thousand (20,000) Series B Preferred Shares, $.01 par
value. Of such authorized shares, a total of Twenty Nine Thousand Forty-Three
and Nine Hundred Fifty Six Thousandths (29,043.956) Class A Common Shares are
issued and outstanding (each, a “Share,” and collectively, the “Shares”) and are
owned of record by Sellers in the respective amounts set forth in Section 4.2.1
of the Disclosure Letter. In addition, Two Thousand Four Hundred Eighty and
Eighty-Six Hundredths (2,480.86) Warrants for Class B Common Shares (the
“Warrants”) and One Thousand Eighty-Two and Two Hundredths (1,082.02) Stock
Options for Class A Common Shares (the “Stock Options”) are owned by Sellers in
the respective amounts set forth in Section 4.2.1 of the Disclosure Letter. All
of the Shares have been duly authorized and validly issued, are fully paid and
nonassessable, and were issued in compliance with all applicable federal and
state securities laws and any preemptive rights or rights of first refusal of
any Person. All of the Warrants and Stock Options have been

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



duly authorized, and were delivered in compliance with all applicable federal
and state securities laws and any preemptive rights or rights of first refusal
of any Person. Except for the Stock Options and Warrants, or as set forth in the
Security Holders’ Agreement: (a) there are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of any shares of capital
stock of the Company; (b) there does not exist nor is there outstanding any
right or security granted to, issued to, or entered into with, any Person to
cause the Company to issue, grant or sell any shares of capital stock of the
Company to any Person (including any warrant, stock option, call, preemptive
right, convertible or exchangeable obligation, subscription for stock or
securities convertible into or exchangeable for stock of the Company, or any
other similar right, security, instrument or agreement), and there is no
commitment or agreement to grant or issue any such right or security; (c) there
is no obligation, contingent or otherwise, of the Company to: (i) repurchase,
redeem or otherwise acquire any share of the capital stock or other equity
interests of the Company; or (ii) provide funds to, or make any investment in
(in the form of a loan, capital contribution or otherwise), or provide any
guarantee with respect to the obligations of any other Person (other than the
other Acquired Companies); and (d) there are no bonds, debentures, notes or
other indebtedness (other than the Warrants) which have the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which stockholders of the Company are entitled to vote.

4.2.2      Capital Stock of the Subsidiary. The capital stock of the Subsidiary
is as set forth in Section 4.2.2 of the Disclosure Letter. There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of the percentage interests of the Subsidiary and there does not exist
nor is there outstanding any right or security granted to, issued to, or entered
into with, any Person to cause the Subsidiary to issue, grant or sell any
percentage interests or other equity interests of the Subsidiary to any Person
(including any warrant, stock option, call, preemptive right, convertible or
exchangeable obligation, subscription for percentage interests or securities
convertible into or exchangeable for percentage interests of the Subsidiary, or
any other similar right, security, instrument or agreement), and there is no
commitment or agreement to grant or issue any such right or security. There is
no obligation, contingent or otherwise, of the Subsidiary to: (i) repurchase,
redeem or otherwise acquire any percentage interests or other equity interests
of the Subsidiary; or (ii) provide funds to, or make any investment in (in the
form of a loan, capital contribution or otherwise), or provide any guarantee
with respect to the obligations of any other Person (other than the other
Acquired Companies). All of the issued and outstanding membership interests of
the Subsidiary are owned by the Company free and clear of any Lien or pledge.

4.3          Other Ventures. Other than the Company (with respect to the
Subsidiary), none of the Acquired Companies owns of record or beneficially any
equity ownership interest in any other Person, nor is it a partner or member of
any partnership, limited liability company, joint venture or similar entity.

4.4

Noncontravention; Brokerage.

(a)          Neither the execution and delivery of this Agreement or any
agreement, instrument or document to be executed and delivered by the Company
pursuant hereto (the “Company Ancillary Agreements”), nor the consummation by
the Company of the transactions contemplated hereby or thereby, nor compliance
by the Company with any of the provisions

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



hereof or thereof, will: (i) conflict with or result in a breach of any
provisions of the Charter Documents of any Acquired Company; (ii) constitute or
result in the breach of any term, condition or provision of, or constitute a
default under (with or without notice or lapse of time, or both), or give rise
to any right of termination, consent, amendment, cancellation, modification or
acceleration with respect to, or give rise to any obligation of any Acquired
Company to make any payments under, or result in the creation or imposition of a
Lien upon any property or assets of any Acquired Company pursuant to any
Material Contract to which any Acquired Company is a party or by which any of
them or any of their respective properties or assets used or owned by any
Acquired Company may be subject; (iii) subject to receipt of the requisite
approvals set forth in Section 4.4 of the Disclosure Letter, contravene,
conflict with or result in a violation of, or constitute a failure to comply
with, in any material respect, any Law or Order applicable to any Acquired
Company or by which any properties or assets owned or used by any Acquired
Company are bound or affected; or (iv) contravene, conflict with or result in a
violation of, in any material respect, any of the terms or requirements of, or
give any Governmental Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify any material Permit that is held by any Acquired Company.

(b)          No consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority or other Person is required to be
obtained or made by any Acquired Company in connection with: (i) the execution
and delivery of this Agreement or any Company Ancillary Agreement or (ii) the
compliance by the Company with any of the provisions hereof or thereof or the
consummation of the transactions contemplated hereby or thereby.

(c)          No Person is or will become entitled, by reason of any agreement or
arrangement entered into or made by or on behalf of any of the Acquired
Companies, to receive any commission, brokerage, finder’s fee or other similar
compensation in connection with the consummation of the transactions
contemplated by this Agreement.

4.5          Financial Statements. Buyer has been provided copies of: (a) the
audited consolidated financial statements of the Company as of and for the
fiscal years ended December 31, 2005 and 2006 (collectively, the “Audited
Financial Statements”); and (b) the unaudited consolidated financial statements
of the Company as of and for the two (2) month period ended March 3, 2007 (the
“Interim Financial Statements”). The Audited Financial Statements have been
prepared in accordance with GAAP, consistently applied, and present fairly, in
all material respects, the consolidated financial position of the Acquired
Companies as of the dates indicated and the results of operations for the
periods then ended. The Interim Financial Statements have been prepared in
accordance with GAAP, consistently applied, and present fairly, in all material
respects, the consolidated financial position of the Acquired Companies as of
the date indicated and the results of operations for the period then ended,
subject in each case to: (a) normal year end adjustments; and (b) the absence of
disclosures normally made in footnotes. The balance sheet as of March 3, 2007,
which is included in the Interim Financial Statements, is herein referred to as
the “Acquisition Balance Sheet.”

4.6

Absence of Certain Changes or Events. Since December 31, 2006:

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(a)          other than circumstances affecting the recreational vehicle and
manufactured housing industries generally, there has not occurred any event or
circumstance that has had, resulted in, or would reasonably be expected to have,
a Material Adverse Effect;

(b)          other than as required by applicable Law, there has not been any
change in the Tax reporting or accounting policies or practices of any of the
Acquired Companies including practices with respect to the payment of accounts
payable or the collection of accounts receivable and none of the Acquired
Companies has settled or compromised any material Tax liability or made or
revoked any material Tax election;

(c)          (i) other than in the ordinary course of business, none of the
Acquired Companies has made, or granted, (A) any bonus or any wage, severance or
termination pay, salary or compensation increase to any current or former
director, officer, employee or consultant, (B) any increase of any benefit
provided under any employee benefit plan, employment agreement or arrangement,
including any fringe benefit plan or arrangement, or (C) any equity or
equity-based compensation award; and (ii) none of the Acquired Companies has
amended or terminated any existing employee benefit plan or arrangement or
adopted any new employee benefit plan or arrangement;

(d)          none of the Acquired Companies has issued, transferred, sold or
delivered any shares of its capital stock (or its equivalent or options or other
convertible securities convertible into or exchangeable or exercisable for, with
or without additional consideration, such capital stock or its equivalent) or
any other interest therein, or created any Liens on such capital stock except in
connection with the exercise of Options;

(e)          none of the Acquired Companies has merged or consolidated with any
corporation or other entity or invested in, loaned, made an advance or capital
contribution to or otherwise acquired any capital stock or business of any
Person, or consummated any business combination transaction, in each case,
whether a single transaction or series of related transactions;

 

(f)

none of the Acquired Companies has amended its Charter Documents.

(g)          none of the Acquired Companies has suffered any theft, damage,
destruction or loss of or to any tangible asset or assets having a value in
excess of Fifty Thousand Dollars ($50,000) individually;

(h)          none of the Acquired Companies has sold, assigned, transferred or
subjected to any Lien or otherwise disposed of any tangible or intangible assets
having a book value in excess of Fifty Thousand Dollars ($50,000) individually,
except for sales of inventory in the ordinary course of business consistent with
past practice and except for Permitted Liens;

(i)           none of the Acquired Companies has purchased or leased, or has
committed to purchase or lease, or authorized any capital expenditures or
commitment for capital expenditures, of any asset for an amount in excess of One
Hundred Thousand Dollars ($100,000) individually, except purchases of inventory
and supplies in the ordinary course of business consistent with past practice;

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(j)           none of the Acquired Companies has abandoned or cancelled any
material Intellectual Property rights;

(k)          there has not been any transfer or other disposition (by the way of
a Contract or otherwise) to any Person of rights to any Intellectual Property of
the Acquired Companies;

(l)           none of the Acquired Companies has made or agreed to make any
write-off or write-down, any determination to write-off or write-down, or
revalue, any of the assets and properties of the Company, or change any reserves
or liabilities associated therewith, in an amount exceeding Fifty Thousand
Dollars ($50,000);

(m)         none of the Acquired Companies has made or agreed to make payment,
discharge or satisfaction, in an amount in excess of Twenty-Five Thousand
Dollars ($25,000), in any one case, of any claim, liability or obligation
(whether absolute, accrued, asserted or unasserted, contingent or otherwise),
other than the payment, discharge or satisfaction in the ordinary course of
business of liabilities reflected or reserved against in the Audited Financial
Statements and other than liabilities incurred in the ordinary course of
business since the December 31, 2006; and

(n)          none of the Acquired Companies has entered into any agreement or
otherwise committed to do any of the foregoing.

Except as set forth in the Disclosure Letter attached hereto and made a part
hereof, with respect to the representations and warranties contained in Sections
4.7 through 4.19, inclusive, of this Article 4, the Company represents and
warrants to Buyer that, to the Company’s Knowledge:

4.7

Taxes.

(a)         All Taxes owed by any of the Acquired Companies for all taxable
periods, or portions thereof, ending on or before the date hereof (whether or
not shown on any Tax Return) have been fully paid, other than Taxes which are
not yet due or which, if due, are not delinquent or are being or currently
planned to be contested in good faith by appropriate proceedings or have not
been finally determined.

(b)          All Tax Returns required to be filed by or with respect to the
Acquired Companies have been timely filed and all such Tax Returns (including
information provided therewith or with respect thereto) are accurate and
complete in all material respects.

(c)          There are no Tax claims, audits or proceedings by any Taxing
Authority pending in connection with any Taxes due from or with respect to the
Acquired Companies, and no claim has been made in writing by any Taxing
Authority in a jurisdiction where the Acquired Companies do not file Tax Returns
that they are or may be subject to taxation by that jurisdiction and no
information has been requested in writing by any Taxing Authority in connection
with its consideration of the foregoing.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(d)          There are not currently in force any waivers or agreements binding
upon any of the Acquired Companies for the extension of time for the assessment
or payment of any Tax for any taxable period, and no request for any such waiver
or extension is currently pending.

(e)          Each of the Acquired Companies has properly withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any Person.

(f)           None of the Acquired Companies is a party to or bound by any Tax
allocation or Tax sharing agreement, or any similar agreement.

(g)          None of the Acquired Companies has been a member of an affiliated
group filing a consolidated federal income Tax Return (other than a group the
common parent of which was the Company) nor have any liability for the Taxes of
any Person under Treas. Reg. § 1.1502-6, Treas. Reg. § 1.1502-78 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
Contract, or otherwise.

(h)          There are no Liens for Taxes upon the assets or properties of any
of the Acquired Companies, except for statutory Liens for current Taxes not yet
due.

(i)           None of the Acquired Companies has executed any power of attorney,
which is currently in effect, with respect to any matter relating to Taxes.

(j)           None of the Acquired Companies has a permanent establishment
outside of the United States.

(k)          The Acquired Companies have maintained all necessary books and
records with respect to Tax Returns still subject to audit.

4.8          Employees. There are no pending controversies, grievances or claims
by any employee or former employee of any of the Acquired Companies with respect
to his or her employment, termination of employment or any employee benefits
(other than routine claims for benefits). None of the Acquired Companies is a
party to any collective bargaining agreement or employee grievance procedure or
dispute resolution mechanism nor is there pending or underway any union
organizational activities or proceedings with respect to employees of any of the
Acquired Companies. Section 4.8 of the Disclosure Letter sets forth a complete
list, as of the date hereof, of all employees of any of the Acquired Companies
who, for the fiscal year ended December 31, 2006, received total employment
compensation of One Hundred Fifty Thousand Dollars ($150,000) or more in such
fiscal year or who would have received such amount had he or she been actively
employed for the full fiscal year. There is no labor strike, slowdown or
stoppage pending or threatened in writing against any of the Acquired Companies.

4.9          Employee Benefit Plans and Other Compensation Arrangements. Set
forth in Section 4.9(a) of the Disclosure Letter is a list of all material
employee benefit plans (as defined in Section 3(3) of ERISA), with respect to
which any of the Acquired Companies currently is the sponsor or is obligated to
make contributions under the plan terms (the “Plans”). With respect to the
Plans:

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(a)          none of the Plans is a “multiemployer plan” (as defined in Title I
or Title IV of ERISA) or a plan subject to Title IV of ERISA;

(b)          each of the Plans that is intended to be tax-qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service as to its qualification and is so qualified in all
material respects, except that no representation is made with respect to any
formal qualification requirement with respect to which the remedial amendment
period under Section 401(b) of the Code has not yet expired;

(c)          there has been no “prohibited transaction” as that term is defined
in Section 4975 of the Code or Section 406 of ERISA (each as modified by Section
408 of ERISA) within the last five years and, within the last five years, no
Plan has been terminated under either a distress or standard termination as
provided in Title IV of ERISA, nor has any notice of intent to terminate any
Plan been filed with the Pension Benefit Guaranty Corporation (“PBGC”), nor has
the PBGC issued any written notice of intent to terminate any Plan;

(d)          no Plan has incurred any “accumulated funding deficiency” as such
term is defined in Section 412 of the Code and Section 302 of ERISA (whether or
not waived) within the last five years;

(e)          neither the Company nor any ERISA Affiliate has or will have any
liability (contingent or otherwise) to or in connection with any “multiemployer
plan” within the meaning of Section 3(37) of ERISA, or any other employee
benefit plan subject to Title IV of ERISA;

(f)           all of the Plans have been operated in compliance in all material
respects with their respective terms and all Laws, and all contributions
required under the terms of the Plans or applicable Law have been timely made,
including, without limitation, each annual report (if any) required for each
applicable Plan has been timely filed (including extensions for purposes of
establishing timeliness);

(g)          there are no pending or threatened claims against any of the Plans
by any employee or beneficiary covered under any Plan or otherwise involving any
Plan (other than routine claims for benefits);

(h)          none of the Acquired Companies was obligated to make any payments
within the immediately preceding twelve (12) month period hereof, nor is any
Acquired Company a party to any Contract, including the Plans, covering any
current or former employee or consultant of the Acquired Companies that require
it to make or give rise to any payments in connection with the transactions
contemplated hereby (disregarding any termination of employment occurring on or
after the Closing) that are not fully deductible under Section 280G of the Code;

(i)           except with respect to the Stock Options and the Warrants, neither
the execution and delivery of this Agreement nor the consummation of the

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



transactions contemplated hereby, disregarding any termination of employment
which may occur on or after the Closing, will: (i) result in any material
payment (including, without limitation, severance, unemployment compensation,
golden parachute or otherwise) becoming due to any director, officer or any
employee of the Acquired Companies from the Acquired Companies under any Plan or
otherwise; (ii) materially increase any benefits otherwise payable under any
Plan; or (iii) result in any acceleration of the time of payment or vesting of
any such benefits to any material extent;

(j)           none of the Plans provides or is obligated to provide medical or
life insurance coverage to any retired Person, or any current employee of any of
the Acquired Companies following such employee’s retirement or other termination
of employment, except as required by applicable Law (including Section 4980B of
the Code);

(k)          none of the Acquired Companies maintains any Plan under which it
would be obligated to pay benefits solely because of the consummation of the
transactions contemplated by this Agreement, disregarding any termination of
employment which may occur on or after the Closing;

(l)           none of the Acquired Companies have classified any individual as
an “independent contractor” or of similar status who, according to a plan or
applicable Law, should have been classified as an employee;

(m)         the Acquired Companies have no liability, actual or contingent, with
respect to any employee who is improperly excluded from participating in any
Plan;

(n)          except as otherwise reflected in the Plan documents (including any
summary plan descriptions), or as required by applicable Law, neither of the
Acquired Companies has promised or agreed to limit its authority to amend or
terminate any of the Plans; and

(o)         each nonqualified deferred compensation plan subject to Section 409A
of the Code that is maintained by any of the Acquired Companies has been
administered in all material respects in a manner intended to avoid adverse tax
consequences under Section 409A of the Code.

 

4.10

Environmental Matters. With respect to the Acquired Companies:

(a)         there is and has been no generation, Treatment, Storage, Release,
Disposal or transport of any Hazardous Material, regardless of quantity, at, on,
under, or from any of the Real Property, or at, on, under or from any real
property formerly owned or operated or leased, by any Acquired Company except in
conformance with all applicable Laws;

(b)         no asbestos or urea formaldehyde containing materials have been
incorporated into or used on the buildings or any improvements that are a part
of the Real Property, or into other assets of or products made or sold by the
Acquired Companies;

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(c)         there are no electrical transformers, capacitors, fluorescent light
fixture with ballasts, or other equipment containing polychlorinated biphenyls
on the Real Property;

(d)         all Hazardous Material not in current, usable inventory has been
removed from the Real Property and disposed of in compliance with all applicable
Laws;

(e)         no Acquired Company has at any time sent any Hazardous Materials to
a site that, pursuant to any applicable Law: (i) has been placed or proposed for
placement on the National Priorities List or any similar state list; or (ii) is
subject to or the source of an order, demand or request from a Government
Authority to take “response,” “corrective,” “removal,” or “remedial” action, as
defined in any applicable Environmental Law, or to pay for the costs of any such
action at any location;

(f)          since December 31, 2003, no Acquired Company has received any
written notice, order or other communication from any Governmental Authority,
citizens’ group, employee or other individual or entity claiming that the
Acquired Companies are, or may be, liable for (i) personal injury, property
damage or for any other costs or expenses related to any Release, Treatment,
Storage or Disposal of, or exposure to, any Hazardous Material; (ii) any
Environmental Claim; or (iii) any non-compliance with any Environmental Laws;

(g)         there are no underground storage tanks or related piping, landfills,
buried drums or surface impoundments located on, under or at the Real Property;

(h)         each of the Acquired Companies is, and has been since December 31,
2003, in compliance in all material respects with all applicable Environmental
Laws (which compliance includes without limitation the possession by each
Acquired Company of all Permits required under applicable Environmental Laws,
and compliance in all material respects with the terms and conditions thereof);
and

(i)          there is no Environmental Claim pending or threatened in writing
against any of the Acquired Companies or against any Person with respect to whom
the Acquired Companies has or may have retained or assumed any liability for any
Environmental Claim, either contractually or by operation of Law.

4.11       Permits; Compliance with Laws. Each of the Acquired Companies is and
has been since December 31, 2003 in compliance in all material respects with all
applicable Laws, and possesses and has possessed since December 31, 2003 all
material licenses, permits, registrations, permanent certificates of occupancy,
authorizations, and certificates from any Governmental Authority required under
applicable Law with respect to the operation of its business as currently
conducted (collectively, “Permits”). Except for those that are no longer
applicable to any of the Acquired Companies, none of the Acquired Companies has
received any written notice from any Governmental Authority regarding any
actual, alleged, possible or potential violation of, or failure to comply with
any Law or Order applicable to any Acquired Company or by which any properties
or assets owned or used by any Acquired Company are presently bound or affected.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



 

4.12

Real and Personal Properties.

(a)          Section 4.12(a) of the Disclosure Letter lists: (i) all of the real
property owned by any of the Acquired Companies (collectively, the “Owned Real
Property”); and (ii) all of the real property demised by leases or subleases
(collectively, the “Leases”) to any of the Acquired Companies (collectively, the
“Leased Real Property,” and together with the Owned Real Property, the “Real
Property”). None of the Acquired Companies has leased, subleased or otherwise
granted any rights to the use or occupation of any portion of the Real Property,
which is currently in effect.

(b)          Each applicable Acquired Company holds a valid and existing
leasehold interest under each of the Leases to which it is a party for the terms
set forth therein. The Acquired Companies have made available to Buyer a
complete and accurate copy of each of the Leases, including all amendments
thereto.

(c)          The Acquired Companies own each parcel of Owned Real Property as
set forth in Section 4.12(a) of the Disclosure Letter, and the Acquired
Companies own each of the items of tangible personal property reflected on the
Acquisition Balance Sheet or acquired thereafter (except for assets reflected
thereon or acquired thereafter that have been disposed of in the ordinary course
of business consistent with past practice since the date of the Acquisition
Balance Sheet), free and clear of all Liens, except for Liens identified or
described in Section 4.12(c) of the Disclosure Letter, and except for Permitted
Liens. The tangible personal property is sufficient, in all material respects,
for the operation of the business as currently conducted by the Acquired
Companies.

4.13       Accounts Receivable. The accounts receivable reflected on the
Acquisition Balance Sheet and accounts receivable arising after the date of the
Acquisition Balance Sheet and reflected on the books and records of the Acquired
Companies represent valid obligations arising from sales actually made. The
accounts receivable reflected on the Acquisition Balance Sheet are stated
thereon in accordance with GAAP, consistently applied, subject to: (a) normal
year end adjustments; and (b) the absence of disclosures normally made in
footnotes.

4.14       Inventories. The inventories reflected on the Acquisition Balance
Sheet are stated thereon in accordance with GAAP, consistently applied, subject
to: (a) normal year end adjustments, and (b) the absence of disclosures normally
made in footnotes.

4.15

Intellectual Properties.

(a)          Section 4.15(a) of the Disclosure Letter sets forth a list of all
registered Intellectual Property, pending applications for registration of
Intellectual Property and material unregistered Intellectual Property (other
than Trade Secrets) of the Acquired Companies. Section 4.15(b) of the Disclosure
Letter sets forth all written licenses (excluding Off-the-Shelf Software and end
user licenses for mass market Software) pursuant to which any of the Acquired
Companies is a party either as a licensee or licensor and any other material
agreements under which the Acquired Companies grant or receive any rights to
Intellectual Property.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(b)          The Acquired Companies own and possess all, right, title and
interest in and to, or have a valid and enforceable right or license to use the
Company Intellectual Property as currently being used.

(c)          Except for the Permitted Liens, the Company Intellectual Property
is not subject to any Liens and is not subject to any restrictions or
limitations regarding use or disclosure other than pursuant to the written
license agreements disclosed in Section 4.15(b) of the Disclosure Letter.

(d)          The Company Intellectual Property owned by any of the Acquired
Companies and the Company Intellectual Property used by any of the Acquired
Companies, is valid, subsisting, in full force and effect, and has not been
cancelled, expired or abandoned.

(e)          None of the Acquired Companies has infringed, misappropriated or
otherwise conflicted with, any Intellectual Property of any third party. None of
the Acquired Companies has received in the past three (3) years any written
notice regarding any of the foregoing, including, without limitation, any
demands or offers to license any Intellectual Property from any third party.

(f)           No third party is infringing or has infringed, misappropriated or
otherwise violated any of the Company Intellectual Property. No such claims have
been brought or threatened in writing against any third party by any of the
Acquired Companies.

4.16       Contracts. Section 4.16 of the Disclosure Letter lists all of the
currently effective written agreements or binding oral agreements (including a
description of the material terms of such oral agreements) of the following
types to which any of the Acquired Companies is a party or by which any material
assets of any of the Acquired Companies are bound or are subject (it being
understood that subject to Section 8.1.5, Sellers’ Representative shall be
permitted to provide Buyer with a supplement to Section 4.16 of the Disclosure
Letter to reflect the entering into, or amendment, supplement or other
modification of, any such agreements in the ordinary course of business after
the date hereof and prior to the Closing Date):

(a)          Contracts or group of related Contracts, other than purchase orders
entered into in the ordinary course of business consistent with past practice,
which involve commitments to make capital expenditures or which provide for the
purchase of assets, goods or services by any of the Acquired Companies from any
one Person under which the undelivered balance of such goods or services has a
purchase price in excess of One Hundred Thousand Dollars ($100,000);

(b)          Contracts or group of related Contracts, other than sales orders
entered into in the ordinary course of business consistent with past practice,
which provide for the sale of goods or services by any Acquired Company and
under which the undelivered balance of such goods or services has a sale price
in excess of One Hundred Thousand Dollars ($100,000);

(c)          Contracts relating to Indebtedness of any Acquired Company or the
granting by any Acquired Company of a Lien on any of its assets;

 

(d)

Contracts with dealers, distributors or sales representatives;

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(e)          joint venture agreements, partnership agreements, and limited
liability company agreements and each similar type of Contract (however named)
involving a sharing of profits, losses, costs or liabilities with any other
Person;

(f)           Contracts with any labor union or other employee representative of
a group of employees relating to wages, hours and other conditions of
employment;

 

(g)

written Contracts of employment with any employee or officer;

(h)          Contracts not otherwise disclosed herein which limit the freedom of
any Acquired Company to engage in any business or compete with any Person;

(i)           Contracts pursuant to which any Acquired Company is a lessor or a
lessee of any personal or real property, or holds or operates any tangible
personal property owned by another Person, except for any such leases under
which the aggregate annual rent or lease payments do not exceed Twenty Five
Thousand Dollars ($25,000);

(j)           stock option Contracts, warrants and convertible securities for
the purchase or issuance of capital stock of any Acquired Company;

(k)          Contracts restricting the transfer of capital stock of any Acquired
Company, obligating any Acquired Company to issue or repurchase shares of its
capital stock, or relating to the voting of stock or the election of directors
of any Acquired Company;

(l)           Contracts for the sale, assignment, transfer or other disposition
of assets involving a purchase price (in a single transaction or a series of
related transactions) in excess of One Hundred Thousand Dollars ($100,000) and
under which any Acquired Company has any continuing liability or obligation;

(m)         Contracts with any officer, director, shareholder or Affiliate of
the Company;

 

(n)

the Leases; and

 

(o)

the licenses listed in Section 4.15(b) of the Disclosure Letter.

Copies of each Contract required to be identified in Section 4.16 of the
Disclosure Letter, including all amendments thereto (collectively, the “Material
Contracts”) have been made available to Buyer. All of the Material Contracts are
in full force and effect and are enforceable against the Acquired Company that
is a party thereto and the other parties thereto, in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights or by principles of
equity. Each of the Acquired Companies (as the case may be) has performed in all
material respects all obligations required to be performed by it pursuant to
such Material Contracts, and there are no existing written threats of default,
breaches or violations of any of such Material Contracts by any other party
thereto.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



4.17       Litigation. There are no Actions pending against or brought by,
threatened in writing against or threatened in writing to be brought by, any of
the Acquired Companies that: (a) involve more than Twenty Thousand Dollars
($20,000) in claims or damages individually; (b) could result in the entry of
equitable relief; or (c) could reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated hereby; and no such
claim has been settled since January 1, 2006. Section 4.17 of the Disclosure
Letter lists all Claims of any of the Acquired Companies pending as of the date
hereof against any Seller.

4.18       Material Suppliers and Customers. No customer which accounted for
more than five percent (5%) of sales (the “Material Customers”), and no supplier
which accounted for more than five percent (5%) of purchases (the “Material
Suppliers”) in the fiscal year ended December 31, 2006 has delivered to any
Acquired Company any written notice which cancelled, materially modified, or
otherwise terminated its relationship with such Acquired Company or materially
decreased its services, supplies or materials to any Acquired Company or its
usage or purchase of the services or products of such Acquired Company, nor has
any of the Material Customers or the Material Suppliers indicated its intention
in writing to such Acquired Company to do any of the foregoing.

4.19       Product Warranty. Section 4.19 of the Disclosure Letter sets forth
the Product Warranty Claims history of the Acquired Companies from July 1, 2006
through March 3, 2007. All product warranty claims with respect to the sale of
roof vents by the Acquired Companies to Amerimax Building Products, Inc. have
been settled or otherwise resolved pursuant to the settlement agreement with
Amerimax Building Products, Inc.

4.20       No Additional Representations. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS ARTICLE 4, THE COMPANY EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE
OR QUALITY OF ANY OF THE ACQUIRED COMPANIES OR ANY OF THE ACQUIRED COMPANIES’
ASSETS, AND THE COMPANY SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO ANY OF THE ACQUIRED COMPANIES’ ASSETS, OR AS TO THE WORKMANSHIP
THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT, IT
BEING UNDERSTOOD THAT SUCH SUBJECT ASSETS ARE BEING ACQUIRED “AS IS, WHERE IS”
ON THE CLOSING DATE, AND IN THEIR PRESENT CONDITION, AND BUYER SHALL RELY ON ITS
OWN EXAMINATION AND INVESTIGATION THEREOF. IN ADDITION AND WITHOUT LIMITATION TO
THE FOREGOING, OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE 3 WITH RESPECT TO SELLERS AND ARTICLE 4 WITH RESPECT TO THE COMPANY,
SELLERS AND THE COMPANY DO NOT MAKE, AND HAVE NOT MADE, ANY REPRESENTATIONS OR
WARRANTIES RELATING TO SELLERS, THE ACQUIRED COMPANIES OR THE BUSINESSES OF THE
ACQUIRED COMPANIES OR OTHERWISE, IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE, INCLUDING, WITHOUT LIMITATION, THOSE
REGARDING COST ESTIMATES, PROJECTIONS OR OTHER PREDICTIONS, AND INFORMATION IN
ANY MEMORANDA OR OFFERING MATERIALS OR PRESENTATIONS. NO PERSON HAS BEEN
AUTHORIZED BY SELLERS OR THE

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



COMPANY TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO SELLERS, THE ACQUIRED
COMPANIES OR THE BUSINESSES OF THE ACQUIRED COMPANIES OR OTHERWISE IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREBY AND, IF MADE, SUCH REPRESENTATION OR
WARRANTY MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY SELLERS OR THE
COMPANY AND SHALL NOT BE DEEMED TO HAVE BEEN MADE BY SELLERS OR THE COMPANY.

ARTICLE 5

Representations and Warranties of Buyer

Buyer represents and warrants to the Company and each Seller as follows:

5.1          Organization; Authorization. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Indiana.
Buyer has all requisite corporate power and authority to execute, deliver and
perform this Agreement and each other agreement, instrument and document to be
executed and delivered by Buyer pursuant hereto (the “Buyer Ancillary
Agreements”). The execution, delivery and performance of this Agreement and such
other Buyer Ancillary Agreements and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly and validly
authorized (by corporate action or otherwise) on the part of Buyer.

5.2          Execution and Delivery; Enforceability. This Agreement has been,
and each Buyer Ancillary Agreement, will upon such delivery be, duly executed
and delivered by Buyer and constitutes, or will upon such delivery constitute,
the legal, valid and binding obligation of Buyer, enforceable in accordance with
its terms.

5.3

Governmental Authorities; Consents.

(a)          Except for the applicable requirements of the HSR Act, neither the
execution and delivery of this Agreement or any Buyer Ancillary Agreement, nor
the consummation by Buyer of the transactions contemplated hereby or thereby,
nor compliance by Buyer with any of the provisions hereof or thereof, will:
(i) conflict with or result in a breach of Buyer any provisions of the Charter
Documents of Buyer; (ii) constitute or result in the breach of any term,
condition or provision of, or constitute a default under (with or without notice
or lapse of time, or both), or give rise to any right of termination, consent,
amendment, cancellation, modification or acceleration with respect to, or give
rise to any obligation of Buyer to make any payments under, or result in the
creation or imposition of a Lien upon any property, assets of Buyer pursuant to
any material Contract to which Buyer is a party or by which any of its
respective properties or assets may be subject, other than any such consequences
that could not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement; or (iii) violate any Law or Order applicable to
Buyer or by which any properties or assets owned or used by Buyer is bound or
affected.

(b)          Other than the applicable requirements of the HSR Act, no consent,
approval, authorization or permits of, or filing with or notification to, any
Governmental

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



Authority or other Person is required to be obtained or made by Buyer in
connection with: (i) the execution, delivery and performance by Buyer of this
Agreement or any Buyer Ancillary Agreement in connection herewith; or (ii) the
compliance by Buyer with any of the provisions hereof or thereof or the
consummation of the transactions contemplated hereby or thereby.

5.4          Brokerage. No Person is or will become entitled, by reason of any
agreement or arrangement entered into or made by or on behalf of Buyer, to
receive any commission, brokerage, finder’s fee or other similar compensation in
connection with the consummation of the transactions contemplated by this
Agreement.

5.5          Investment Intent; Restricted Securities. Buyer is acquiring the
Securities solely for Buyer’s own account, for investment purposes only, and not
with a view to, or with any present intention of, reselling or otherwise
distributing the Securities or dividing its participation herein with others.
Buyer has sufficient experience in business, financial and investment matters to
be able to evaluate the purchase of the Securities and to make an informed
investment decision with respect to such purchase. Buyer is an “accredited
investor” within the meaning of Rule 501 promulgated under the 1933 Act. Buyer
has had such opportunity as it has deemed adequate to obtain from management of
the Acquired Companies such information about the businesses of the Acquired
Companies as is necessary to permit Buyer to evaluate the merits and risks of
investment in the Acquired Companies. Buyer understands and acknowledges that:
(a) none of the Securities have been registered or qualified under the 1933 Act,
or under any securities Laws of any state of the United States or other
jurisdiction, in reliance upon specific exemptions thereunder for transactions
not involving any public offering; (b) all of the Securities constitute
“restricted securities” as defined in Rule 144 under the 1933 Act; (c) none of
the Securities are traded or tradable on any securities exchange or
over-the-counter; and (d) none of the Securities may be sold, transferred or
otherwise disposed of unless a registration statement under the 1933 Act with
respect to such Securities and qualification in accordance with any applicable
state securities Laws becomes effective or unless such registration and
qualification is inapplicable, or an exemption therefrom is available. Buyer
will refrain from transferring or otherwise disposing of any of the Securities
acquired hereunder or any interest therein in any manner that may cause any
Seller to be in violation of the 1933 Act or any applicable state securities
Laws.

5.6          Financing. At the Closing, Buyer will have readily available funds
to consummate the transactions contemplated by this Agreement and each Buyer
Ancillary Agreement.

ARTICLE 6

Conditions Precedent

6.1          Conditions to Buyers’ Obligations. The obligation of Buyer to
consummate the closing of the transaction contemplated in this Agreement is
subject to the satisfaction or waiver, at or before the Closing, of the
following conditions set forth in this Section 6.1:

(a)          all filings, authorizations and approvals and consents set forth on
in Section 6.1(a) of the Disclosure Letter shall have been made with or obtained
from all applicable Persons;

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(b)          there shall be no suit, action, investigation or proceeding pending
or threatened before any Governmental Authority by which it is sought to
restrain, delay, prohibit, invalidate, set aside or impose any conditions upon
the Closing, in whole or in part, and no injunction, judgment, order, decree or
ruling with respect thereto shall be in effect;

(c)          there shall not have been a Material Adverse Effect or any event or
occurrence (including the failure of the representations and warranties of the
Company and Sellers, in the aggregate, to be true and correct as of the Closing
Date) which would reasonably be likely to have a Material Adverse Effect;

(d)         Sellers, Sellers’ Representative and the Acquired Companies shall
have performed in all material respects all of the covenants and agreements
required to be performed by each of them hereunder prior to or at the Closing;

 

(e)

Buyer shall have received the following:

(i)           all agreements representing the Stock Options or Warrants, in each
case, duly endorsed for transfer or accompanied by an appropriate instrument of
assignment and transfer;

(ii)          all certificates for the Shares, duly endorsed for transfer or
accompanied by a duly executed stock power or other appropriate instrument of
assignment and transfer;

(iii)        the written resignation, effective as of the Closing, of each
director and officer of the Acquired Companies;

(iv)         payoff letters in a commercially reasonable form with respect to
the Repaid Closing Indebtedness, which letters provide for the release of all
Liens relating to the Repaid Closing Indebtedness following satisfaction of the
terms contained in such payoff letters through delivery of all documentation
necessary to obtain releases of all Liens subject thereto, including appropriate
UCC termination statements, or through authorization to prepare and file the
same;

(v)          certificates of good standing as of the most recent practicable
date from Secretary of State where each of the Acquired Companies is
incorporated;

(vi)         a certificate of the secretary or other officer of the Company
certifying: (A) the true and correct Charter Documents of the Company and the
Subsidiary, as of the Closing; and (B) copies of the resolutions duly adopted by
the Board of Directors of the Company, authorizing the execution, delivery and
performance by the Company of this Agreement and each Company Ancillary
Agreement;

(vii)       evidence of termination of the Lincap Management Agreement;

(viii)      the audited consolidated financial statements of the Company as of
and for the fiscal year ended December 31, 2004; and

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(ix)         each other document reasonably requested by Buyer pursuant to this
Agreement, including the Seller Ancillary Agreements and the Company Ancillary
Agreements.

Any agreement or document to be delivered to Buyer pursuant to this Section 6.1,
the form of which is not attached to this Agreement as an exhibit, shall be in
form and substance reasonably satisfactory to Buyer.

6.2          Conditions to Sellers’ Obligations. The respective obligations of
Sellers to consummate the closing of the transaction contemplated in this
Agreement are subject to the satisfaction, at or before the Closing, of the
following conditions set forth in this Section 6.2:

(a)          all filings, authorizations and approvals and consents set forth on
in Section 6.1(a) of the Disclosure Letter shall have been made with or obtained
from all applicable Persons;

(b)          there shall be no suit, action, investigation or proceeding pending
or threatened before any Governmental Authority by which it is sought to
restrain, delay, prohibit, invalidate, set aside or impose any conditions upon
the Closing, in whole or in part, and no injunction, judgment, order, decree or
ruling with respect thereto shall be in effect;

(c)          Buyer shall have delivered to Sellers’ Account the Closing Date
Payment in accordance with Section 2.3 hereof;

(d)          Buyer shall have performed in all material respects all of the
covenants and agreements required to be performed by it hereunder prior to or at
the Closing;

(e)          Buyer shall have satisfied the Repaid Closing Indebtedness in
accordance with Section 2.3; and

 

(f)

Sellers shall have received the following:

(i)           a certificate of good standing as of the most recent practicable
date from Secretary of State where Buyer is incorporated;

(ii)          a certificate of the secretary or other officer of Buyer
certifying: (A) the true and correct Charter Documents of Buyer, as of the
Closing; and (B) copies of the resolutions duly adopted by the Board of
Directors of Buyer, authorizing the execution, delivery and performance by Buyer
of this Agreement and each Buyer Ancillary Agreements; and

(iii)         each other document reasonably requested by Sellers’
Representative pursuant to this Agreement, including the Buyer Ancillary
Agreements.

Any agreement or document to be delivered to Sellers pursuant to this
Section 6.2, the form of which is not attached to this Agreement as an exhibit,
shall be in form and substance reasonably satisfactory to Sellers’
Representative.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



ARTICLE 7

The Closing

The consummation of the transactions contemplated herein (the “Closing”) will
take place on the later date to occur of May 18, 2007 and the third (3rd)
Business Day following the satisfaction or waiver (to the extent permitted by
applicable Law) of all of the conditions set forth in Article 6 hereof and shall
take place at the offices of McDermott Will & Emery LLP, in Chicago, Illinois or
at such other time and place as to which Buyer and Sellers’ Representative may
agree in writing. The date on which the Closing actually occurs is referred to
herein as the “Closing Date.” The transfers and deliveries described in Article
6 shall be mutually interdependent and shall be regarded as occurring
simultaneously, and, any other provision of this Agreement notwithstanding, no
such transfer or delivery shall become effective or shall be deemed to have
occurred until all of the other transfers and deliveries provided for in Article
6 shall also have occurred or been waived in writing by the party entitled to
waive the same, it being understood that Sellers’ Representative shall have the
authority to waive on behalf of Sellers or any Seller any delivery required at
or before the Closing by Buyer hereunder. Such transfers and deliveries shall be
deemed to have occurred and the Closing shall be effective as of 11:59 p.m. on
the Closing Date.

ARTICLE 8

Additional Covenants and Agreements

 

8.1

Pre-Closing Covenants and Agreements.

8.1.1      Conduct of Business. During the period between the date of this
Agreement until the earlier to occur of the termination of this Agreement in
accordance with Section 8.1.4 or the Closing Date (the “Pre-Closing Period”),
except as otherwise expressly provided for in this Agreement or the Disclosure
Letter or except to the extent Buyer otherwise consents in writing, Sellers
shall cause each of the Acquired Companies to: (a) be operated in the ordinary
course of business, consistent with past practice, (b) use commercially
reasonable efforts to (i) preserve intact its respective business organizations,
(ii) keep available the services of its present officers and key employees and
(iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, independent contractors and other Persons having business
dealings with it, all with the intent of preserving substantially unimpaired its
goodwill and ongoing businesses at and after the Closing, (c) to pay its
liabilities, Taxes and other obligations consistent with the Company’s past
practices (other than liabilities, Taxes and other obligations, if any,
contested in good faith and for which reserves have been established in
accordance with GAAP), and (d) maintain in full force and effect all Permits
used in the conduct of its business as presently conducted and otherwise conduct
all activities related to its assets, properties and business in accordance in
all material respects with all Laws or Orders of any Governmental Authority,
including without limitation by timely filing all required reports or other
submissions. Except as expressly contemplated by this Agreement, the Company
shall not, without the prior written consent of Buyer (which consent shall not
be unreasonably withheld, conditioned or delayed), take or agree in writing or
otherwise to take, any action that would result in the occurrence of any of the
following:

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



 

(a)

any of the events described in Section 4.6;

(b)         entering into any material Contract, other than with Buyer or its
Affiliates, or incur any Liabilities, in either case, outside of the ordinary
course of business;

(c)         effecting any material amendment or other material modification (or
agreement to do so) or violation of the terms of, any of the Material Contracts;

(d)         entering into any material transaction with any officer, director,
shareholder or Affiliate of any of the Acquired Companies;

(e)         (i) commencing any Action or (ii) settling or waiving any rights
with respect to any Action that (A) involves more than Twenty Thousand Dollars
($20,000) in claims or damages individually; (B) could result in the entry of
equitable relief; or (C) could reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated hereby;

(f)          any action that would result in the acceleration of sales, which in
the ordinary course of business would reasonably be expected to occur subsequent
to such time;

(g)         any other action that would make any of its representations or
warranties contained in this Agreement to be untrue or incorrect when made in
any material respect (or, with respect to those representations and warranties
that are by their terms qualified by a standard of materiality, untrue or
incorrect when made in any respect); and

(h)         entering into any agreement or otherwise committing to do any of the
foregoing.

8.1.2      Access. During the Pre-Closing Period, Buyer and its representatives
(including any financing sources and their respective representatives and
environmental consultants) shall continue to have reasonable access to the
personnel, facilities, properties, counsel, accountants, consultants,
representatives and books and records (consistent with applicable privacy Laws)
of the Acquired Companies to conduct such necessary inspections as Buyer may
reasonably request.

8.1.3

Satisfaction of Closing Conditions.

(a)          During the Pre-Closing Period and subject to the terms and
conditions of this Agreement, Sellers and the Company, on the one hand, and
Buyer, on the other hand, will use commercially reasonable efforts to take or
cause to be taken all actions and to do or cause to be done all things necessary
under the terms of this Agreement or under applicable Laws to cause the
satisfaction of the conditions set forth in Article 6 and to consummate the
transactions contemplated by this Agreement, including using their respective
commercially reasonable efforts to obtain all authorizations, consents, Permits,
waivers or other approvals of all Governmental Authorities or other Persons that
may be or become necessary for its execution and delivery of, and the
performance of its obligations pursuant to, this Agreement, and the parties
shall cooperate with each other with respect to each of the foregoing.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(b)         The parties hereto further covenant and agree, with respect to any
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the parties hereto to consummate the transactions
contemplated hereby, to respectively use commercially reasonable efforts to
prevent the entry, enactment or promulgation thereof, as the case may be.
Without limiting the foregoing, each of the parties hereto shall use
commercially reasonable efforts to lift or rescind any injunction or restraining
order or other order adversely affecting the ability of the parties hereto to
consummate the transactions contemplated hereby.

(c)         Each party hereto shall promptly inform the other of any material
communication from the Federal Trade Commission (the “FTC”), the United States
Department of Justice (the “DOJ”) or any other Government Authority regarding
any of the transactions contemplated hereby. If any party hereto or any
Affiliate thereof receives a request for additional information or documentary
material from any such Government Authority with respect to the transactions
contemplated hereby, then such party shall endeavor in good faith to make, or
cause to be made, as soon as reasonably practicable and after consultation with
the other party, an appropriate response in compliance with such request. Buyer
shall advise the Company promptly in respect of any understandings, undertakings
or agreements (oral or written) that Buyer proposes to make or enter into with
the FTC, the DOJ or any other Government Authority in connection with the
transactions contemplated hereby. The Company shall advise Buyer promptly in
respect of any understandings, undertakings or agreements (oral or written) that
the Company proposes to make or enter into with the FTC, the DOJ or any other
Government Authority in connection with the transactions contemplated hereby.

(d)         If any objections are asserted with respect to the transactions
contemplated hereby by the FTC, the DOJ or any other Government Authority or if
any suit is instituted by any Government Authority or any private party
challenging any of the transactions contemplated hereby as violative of any
antitrust law, each of the parties shall use commercially reasonable efforts to
resolve such objections or challenge as such Government Authority or private
party may have to such transactions, including to vacate, lift, reverse or
overturn any order, decree or ruling or statute, rule, regulation or executive
order, whether temporary, preliminary or permanent, so as to permit consummation
of the transactions contemplated by this Agreement. Nothing in this Section
8.1.3 or in this Agreement shall obligate Buyer to divest or hold separate
(including by trust or otherwise) any assets and/or securities of any
corporation to secure authorization by any Governmental Authority to consummate
the transactions contemplated by this Agreement.

8.1.4

Termination. This Agreement may be terminated:

(a)          by mutual written consent of Buyer and Sellers’ Representative at
any time prior to the Closing;

(b)          by: (i) Buyer if any of the conditions in Section 6.1 has not been
satisfied as of June 15, 2007 or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition; or
(ii) Sellers’ Representative if any of the conditions in Section 6.2 has not
been satisfied as of June 15, 2007 or if satisfaction of such a condition is or
becomes

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



impossible (other than through the failure of Sellers or Sellers’ Representative
to comply with their obligations under this Agreement) and Sellers’
Representative has not waived such condition; or

(c)          by Buyer or Sellers’ Representative, if the Closing has not
occurred (other than through the failure of any party seeking to terminate this
Agreement to comply fully with its obligations under this Agreement) on or
before June 15, 2007.

8.1.5      Update of Disclosure Letter. On or before the Closing Date, the
Company may deliver to Buyer an updated Disclosure Letter with respect to any
matter hereafter arising which if existing or occurring at or prior to the date
of this Agreement would have been necessary to be set forth or described in any
of the sections in the Disclosure Letter. Any disclosure in any updated section
in the Disclosure Letter shall not be deemed to have cured any breach of any
representation or warranty made in this Agreement for purposes of the
indemnifications provided for in Article 9 hereof.

8.1.6      Pre-Closing Publicity. During the Pre-Closing Period, any public
disclosures or announcements relating to this Agreement or the transactions
contemplated hereby will be made only as may be agreed upon in writing by
Sellers’ Representative and Buyer, except as may be required by Law or by any
Governmental Authority or the rules of any stock exchange or trading system.

8.1.7      Exclusivity. During the Pre-Closing Period, each Seller and the
Company agrees that such Seller and the Company will not, and will cause the
Subsidiary, and each of their respective directors, officers, managers, agents,
lenders, financing sources, advisors or other representatives, including legal
counsel, accountants and financial advisors, not to, directly or indirectly (a)
solicit, initiate or encourage any inquiry, proposal, offer or contact from any
Person (other than Buyer and its Affiliates and representatives) relating to any
transaction involving the sale of any stock or other ownership interest or
material assets (other than the sale of inventory in the ordinary course of
business) of any of the Company or the Subsidiary or any acquisition,
divestiture, merger, share or unit exchange, consolidation, redemption,
financing or similar transaction involving the Company or the Subsidiary (in
each case, an “Acquisition Proposal”), or (b) participate in any discussion or
negotiation regarding, or furnish any information with respect to, or assist or
facilitate in any manner, any Acquisition Proposal. The Company and each Seller
will immediately cease and cause to be terminated any and all existing
discussions and negotiations with any other Person regarding any of the
foregoing.

8.1.8     Notice to Warrantholders. Each holder of the Warrants acknowledges and
agrees that by their execution of this Agreement the requirement contained in
the Warrant regarding notice of the transactions contemplated by this Agreement
has been satisfied.

8.1.9     Specific Performance. Each of the parties hereby agree that in the
event of a breach of this Agreement by any party money damages may be inadequate
and the other party may have no adequate remedy at Law. It is accordingly agreed
that, in addition to, and without limiting any other remedy or right any party
may otherwise have, the non-breaching party or parties may seek an injunction,
specific performance, or other equitable relief in any court of competent
jurisdiction, without any necessity of proving damages or any requirement for
the

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



posting of a bond or other security, to enforce its rights and the breaching
parties’ obligations hereunder.

 

8.2

Miscellaneous Covenants.

8.2.1      Post-Closing Publicity. Following the Closing, no party shall make
any public disclosure or comment regarding the specific terms of this Agreement
or the transactions contemplated herein without the prior approval of Buyer or
Sellers’ Representative, as the case may be, which approval shall not be
unreasonably withheld, except as may be required by Law or by any Governmental
Authority or the rules of any stock exchange or trading system or reasonably
necessary to enforce any rights under this Agreement. Each party shall be
entitled to disclose or comment to any Person that a transaction has been
consummated. In addition, nothing herein shall preclude communications or
disclosures necessary to implement the provisions of this Agreement, and Buyer,
Sellers, Sellers’ Representative and their respective Affiliates may make such
disclosures as they may consider necessary in order to satisfy their legal or
contractual obligations to their lenders, shareholders or investors, without the
prior written consent of Sellers or Sellers’ Representative or Buyer, as the
case may be.

8.2.2      Expenses. Buyer shall pay all fees and expenses incident to the
transactions contemplated by this Agreement which are incurred by Buyer or its
representatives or are otherwise expressly allocated to Buyer hereunder, and
Sellers or the Acquired Companies (with the Acquired Companies only being
obligated for payment of any expenses of Sellers and the Acquired Companies if
such payment is made prior to the Closing or such expenses are accrued on the
Final Adjustment Statement) shall pay all fees and expenses incident to the
transactions contemplated by this Agreement which are incurred by Sellers or any
Acquired Company (on behalf of Sellers) or their respective representatives or
are otherwise expressly allocated to Sellers hereunder.

8.2.3      No Assignments. No assignment of all or any part of this Agreement or
any right or obligation hereunder may be made by any party hereto without the
prior written consent of all other parties hereto, and any attempted assignment
without such consent shall be void and of no force or effect; provided, that (a)
Buyer may assign any of its rights or delegate any of its duties under this
Agreement to any controlled Affiliate of Buyer provided, further, that no such
assignment shall relieve Buyer of its obligations hereunder; and (b) Buyer may
assign its rights, but not its obligations, under this Agreement to any of its
financing sources.

8.2.4      Confidentiality Agreement. Notwithstanding the execution of this
Agreement, the parties acknowledge that the confidentiality agreement executed
by Buyer, dated January 16, 2007 (the “Confidentiality Agreement”), remains in
full force and effect pursuant to the terms thereof, except to the extent
reasonably necessary for Buyer to enforce any of its rights under this
Agreement, but shall terminate at the Closing.

8.2.5      Access by Sellers. Buyer shall, and shall cause each of the Acquired
Companies to, for a period of five (5) years after the Closing Date (or such
other period as may be required by Law), to retain the books and records of the
Acquired Companies relating to the period prior to the Closing Date and to,
during normal business hours and upon reasonable advance notice, provide
Sellers’ Representative and its designees and representatives with reasonable
access to such

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



books and records and any extracts or copies thereof for the purpose of
preparing Tax Returns as any such Person may reasonably request and at such
Person’s expense.

8.2.6      Continuation of Indemnification. Following the Closing, Buyer agrees
to cause the Acquired Companies to, in accordance with their respective Charter
Documents, indemnify and hold harmless each of the present and former directors,
officers, managers, partners, employees and agents of the Acquired Companies, in
their capacities as such, from and against all damages, costs and expenses
actually incurred or suffered in connection with any threatened or pending
action, suit or proceeding at law or in equity by any Person or any arbitration
or administrative or other proceeding relating to the businesses of the Acquired
Companies or the status of such individual as a director, officer, manager,
partner, employee or agent prior to the Closing, to the fullest extent permitted
by any applicable Law. Buyer agrees not to amend or modify the Charter Documents
of any of the Acquired Companies with respect to any indemnification provision
or provisions, including provisions respecting the advancement of expenses, in
effect on the Closing Date for the benefit of the (current or former) officers,
directors, managers, partners, employees and agents (except to the extent that
such amendment preserves or broadens the indemnification or other rights
theretofore available to such officers, directors employees and agents). Buyer
shall cause the persons serving as officers and directors of the Acquired
Companies immediately prior to the Closing Date to be covered for a period of
six (6) years from the Closing Date by the directors’ and officers’ liability
insurance policy or extended discovery insurance maintained by the Acquired
Companies (provided that Buyer, the Company or the Subsidiary may substitute
therefor policies of at least the same coverage and amounts and which contain
terms and conditions that are, when taken as a whole, not less advantageous to
such directors and officers than the terms and conditions of such existing
policy) with respect to acts or omissions occurring prior to the Closing Date
which were committed by such officers and directors in their capacity as such;
provided, however, that the Acquired Companies shall not be obligated to make
annual premium payments for such insurance to the extent such premiums exceed
150% of the annual premiums paid as of the date hereof for such insurance (the
“Current Premium”). If such premium for such insurance required to be maintained
pursuant to this Section would at any time exceed 150% of the Current Premium,
then Buyer shall cause to be maintained policies of insurance which, in good
faith determination, provide the maximum dollar loss coverage available at an
annual premium equal to 150% of the Current Premium. If any of the Acquired
Companies merge into, consolidate with or transfer all or substantially all of
their assets to another Person, then and in each such case, Buyer shall make and
shall cause the Acquired Companies to make proper provision so that the
surviving or resulting corporation or the transferee in such transaction shall
assume the obligations of Buyer and the Acquired Companies under this Section to
the extent such assumption does not occur by operation of Law. This Section
shall continue for a period of six (6) years following the Closing and is
intended to benefit each director, officer, manager, partners, agent or employee
who has held such capacity on or prior to the Closing Date and is now or at any
time during such six-year period entitled to indemnification or advancement of
expenses pursuant to any provisions contained in the Charter Documents as of the
date hereof.

8.2.7      Sellers’ Representative. Sellers hereby designate Sellers’
Representative to execute any and all instruments or other documents on behalf
of Sellers and to do any and all other acts or things on behalf of Sellers which
Sellers’ Representative deems necessary or advisable, or which may be required
pursuant to this Agreement or otherwise, in connection with the consummation

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



of the transactions contemplated hereby and the performance of all obligations
hereunder before, at or following the Closing. Without limiting the generality
of the foregoing, Sellers’ Representative shall have the full and exclusive
authority to: (a) calculate each Seller’s Percentage Interest hereunder; (b)
agree with Buyer with respect to any matter or thing required or deemed
necessary by Sellers’ Representative in connection with the provisions of this
Agreement calling for the agreement of Sellers; (c) give and receive notices on
behalf of all Sellers; (d) act on behalf of Sellers in connection with any
matter as to which Sellers are or may be obligated under this Agreement or the
Escrow Agreement, all in the absolute discretion of Sellers’ Representative;
(e) in general, do all things and perform all acts, including without limitation
executing and delivering all agreements, certificates, receipts, consents,
elections, instructions, and other instruments or documents contemplated by, or
deemed by Sellers’ Representative to be necessary or advisable in connection
with, this Agreement; and (f) take all actions necessary or desirable in
connection with the defense or settlement of any indemnification claims pursuant
to Article 9 and performance of obligations under Article 2, including to
withhold funds for satisfaction of expenses or other liabilities or obligations
or to withhold funds for potential indemnification claims made hereunder or to
agree to settlement of the Final Post Closing Adjustment. Sellers shall
cooperate with Sellers’ Representative and any accountants, attorneys or other
agents whom it may retain to assist in carrying out its duties hereunder. All
decisions by Sellers’ Representative shall be binding upon all Sellers and no
Seller shall have the right to object, dissent, protest or otherwise contest the
same. Sellers’ Representative may communicate with any Seller or any other
Person concerning his responsibilities hereunder, but it is not required to do
so. Sellers’ Representative has a duty to serve in good faith the interests of
Sellers and to perform its designated role under this Agreement, but Sellers’
Representative shall have no financial liability whatsoever to any Person
relating to its service hereunder (including any action taken or omitted to be
taken), except that it shall be liable for harm which it directly causes by an
act of willful misconduct. Sellers shall indemnify and hold harmless Sellers’
Representative against any loss, expense (including reasonable attorney’s fees)
or other liability arising out of its service as Sellers’ Representative under
this Agreement, other than for harm directly caused by an act of willful
misconduct. Sellers’ Representative may resign at any time by notifying Buyer
and Sellers in writing. Each Seller agrees that Buyer and the Acquired Companies
shall be entitled to rely conclusively and absolutely, without further inquiry,
on any action taken by Sellers’ Representative on behalf of Sellers, and that
each such action shall be binding on each Seller as fully as if such Seller had
taken such action.

8.2.8      Further Assurances. From time to time after the Closing, at the
request of Buyer, Sellers, the Company and Sellers’ Representative shall execute
and deliver any further instruments and take such other action as Buyer may
reasonably request to carry out the transactions contemplated hereby.

8.2.9      Termination of Security Holders’ Agreement. With respect to the
transactions contemplated by this Agreement, each Seller hereby waives the
applicability of, and the rights such Seller had, has or may have under or
pursuant to, the Security Holders’ Agreement, including any preemptive right or
right of first refusal. Each Seller who is a party to the Security Holders’
Agreement hereby covenants and agrees with the other Sellers, the Company and
Buyer that, effective immediately prior to the Closing, the Security Holders’
Agreement shall terminate and be deemed canceled in its entirety, and each
Seller unconditionally and forever releases and

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



discharges each other party to the Security Holders’ Agreement from all
obligations and liabilities arising thereunder. From and after the Closing,
Buyer agrees that the Company and its successors and assigns unconditionally
release and forever discharge each party to the Security Holders’ Agreement from
all obligations and liabilities arising thereunder. The foregoing termination of
the Security Holders’ Agreement and Buyer’s covenant in this Section 8.2.9 shall
be of no force or effect unless and until the Closing shall have occurred, and
the Security Holders’ Agreement shall remain in full force and effect in
accordance with its terms unless and until such time as the Closing has
occurred.

8.2.10

Release.

(a)         Effective as of the Closing, each Seller unconditionally and
irrevocably and forever releases and discharges each of the Acquired Companies,
their respective successors and assigns, and any present or former directors,
officers, employees or agents of each of the Acquired Companies (collectively,
the “Released Parties”), of and from, and hereby unconditionally and irrevocably
waives, any and all claims, debts, losses, expenses, proceedings, covenants,
liabilities, suits, judgments, damages, actions and causes of action,
obligations, accounts, and liabilities of any kind or character whatsoever,
known or unknown, suspected or unsuspected, in contract or in to, direct or
indirect, at law or in equity (collectively, “Claims”), that such Seller ever
had, now has or ever may have or claim to have against any of the Released
Parties, for or by reason of any matter, circumstance, event, action, inaction,
omission, cause or thing whatsoever arising prior to the Closing; provided, that
this release does not extend to any Claim: (i) to enforce the terms or any
breach of this Agreement or any document or agreement delivered hereunder or any
of the provisions set forth herein or therein; or (ii) for indemnification or
contribution by a Seller in his, her or its capacity as a former officer,
director, employee, agent or fiduciary of any of the Acquired Companies. In
addition, nothing in this Section 8.2.10 affects any Seller’s right under any
employment agreement or to recover wages, bonuses, employee benefits, and other
compensatory amounts that are due to him or her in the ordinary course of
business, consistent with past practice.

(b)         Effective as of the Closing, each of the Acquired Companies
unconditionally and irrevocably and forever releases and discharges each Seller,
their respective successors and assigns, and any present or former directors,
officers, employees or agents of each Seller (collectively, the “Seller Released
Parties”), of and from, and hereby unconditionally and irrevocably waives, any
and all Claims, that such Acquired Company ever had, now has or ever may have or
claim to have against any of the Seller Released Parties, for or by reason of
any matter, circumstance, event, action, inaction, omission, cause or thing
whatsoever arising prior to the Closing; provided, that this release does not
extend to any Claim: (i) to enforce the terms or any breach of this Agreement or
any document or agreement delivered hereunder or any of the provisions set forth
herein or therein, (ii) against any Seller Released Party due to such Seller
Released Party’s (A) violation of a criminal law; (B) involvement in a
transaction from which the Seller Released Party derived an improper personal
benefit; (C) fraud, intentional misrepresentation or willful misconduct; (D)
obligation to repay any indebtedness of such Person to any of the Acquired
Companies outstanding as of the Closing Date; or (E) with respect to directors,
involving any liability for which indemnification of such liability is not
available under applicable Law.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



8.3          Acknowledgements. It is understood that Calfee, Halter & Griswold
LLP shall be allowed to represent Sellers or any Seller in all matters and
disputes that may arise after the date hereof, including in any such matter or
dispute adverse to Buyer or the Acquired Companies.

8.4

Restrictive Covenants. 8.5

8.4.1     For a period of five (5) years after the Closing Date, each of
Linsalata Capital Partners Fund III, L.P8.6. and George G. Thomas (each a
“Restricted Party”) agree (on a several basis):

(a)          not to, directly or indirectly, own, manage, operate, finance,
control, or participate in the ownership, management, operation, or control of,
or be employed by or render services to, any Person engaged in the Business
(except any Person for whom their participation in the Business constitutes less
than twenty-five percent (25%) of such Person’s business); provided, however,
the foregoing restriction shall not apply with respect to any purchase or
holding of up to five percent of any class of securities of any Person (but
without otherwise participating in the activities of such Person) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934; and

(b)          not to, directly or indirectly, either for itself or himself or any
other Person (whether as an owner, operator, manager, consultant, officer,
director, employee, investor, agent, representative or otherwise), (i) induce or
attempt to induce any salaried employee of any Acquired Company to leave the
employment of any Acquired Company, (ii) interfere with the relationship between
any Acquired Company and any salaried employee of any Acquired Company, (iii)
hire, employ, offer to hire or employ or otherwise engage as an employee,
independent contractor, or otherwise, any salaried employee of any Acquired
Company, or (iv) induce or attempt to induce any of the Material Customers or
Material Suppliers to cease or refrain from doing business with any of the
Acquired Companies; provided, however, that the restrictions in clauses (b)(i),
(ii) and (iii) of this Section 8.4.1 shall not apply to any salaried employee
six (6) months after such employee is no longer employed by any Acquired
Company.

8.4.2     Notwithstanding anything in Section 8.4.1 to the contrary, if at any
time, in any judicial proceeding, any of the restrictions stated in this Section
8.4 are found by a final order of a court of competent jurisdiction to be
unreasonable or otherwise unenforceable under circumstances then existing, each
Restricted Party agrees that the period, scope or geographical area, as the case
may be, shall be reduced to the minimum extent necessary to enable the court to
enforce the restrictions to the extent such provisions are allowable under law,
giving effect to their agreement and intent that the restrictions contained
herein shall be effective to the fullest extent permissible. In addition, each
Restricted Party acknowledges and agrees that money damages may not be an
adequate remedy for any breach or threatened breach of the provisions of this
Section 8.4 and that, in such event, Buyer and its respective successors or
assigns shall, in addition to any other rights and remedies existing in their
favor, be entitled to specific performance, injunctive or other relief from any
court of competent jurisdiction in order to enforce or prevent any violations of
the provisions of this Section 8.4. Each Restricted Party hereby waives any and
all defenses he or it may have on the ground of lack of jurisdiction or

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



competence of the court to grant such specific performance, injunctive or other
relief contemplated by the preceding sentence. Any injunction shall be available
without the posting of any bond or other security. Each Restricted Party agrees
that the restrictions contained in this Section 8.4 are reasonable in all
respects and are necessary to protect the goodwill of the businesses of the
Acquired Companies. The prevailing party in any proceeding arising out of this
Section 8.4 shall be reimbursed by the party who does not prevail for its
reasonable attorneys and experts fees and related expenses and for the costs of
such proceeding.

8.4.3     In the event that any portion of this Section 8.4 shall be determined
by any court of competent jurisdiction to be unenforceable, including by reason
of its being extended over too great a period of time or too large a geographic
area or over too great a range of activities, it shall be interpreted to extend
only over the maximum period of time, geographic area, or range of activities as
to which it may be enforceable. Each provision and part of a provision herein
shall be deemed a separate and severable covenant. It is the desire and intent
of the parties that the provisions of this Section 8.4 shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which such enforcement is sought. Accordingly, a court of
competent jurisdiction is directed to modify any provision to the extent
necessary to render such provision enforceable and if such cannot be lawfully
done, then to severe any such portion of a provision, but only such portion of a
provision, necessary to cause the remaining provisions or portions of provisions
to be enforceable.

8.4.4     From and after the Closing, each Seller will treat and hold as
confidential all of the Confidential Information, refrain from using or
authorizing the use of any of the Confidential Information, and deliver promptly
to Buyer or destroy, at the request of Buyer, all tangible embodiments (and all
copies) of the Confidential Information, including electronic, that are in his
or its possession or control. In the event that any Seller is requested or
required pursuant to written or oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigation
demand, or similar process to disclose any Confidential Information, such Seller
will notify Buyer promptly, except as prohibited by law or judicial process, of
the request or requirement so that Buyer may seek, at Buyer’s sole cost and
expense, an appropriate protective order. If, in the absence of a protective
order, any Seller is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, such
Seller may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing Seller shall use commercially reasonable efforts to
obtain, at the request and expense of Buyer, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Buyer shall designate.

 

ARTICLE 9

Indemnification

9.1          Indemnification of Buyer. From and after the Closing and subject to
Sections 9.2, 9.5 and 9.6, each Seller shall, severally and not jointly,
indemnify, defend, hold harmless, pay and

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



reimburse Buyer and its officers, directors, employees, stockholders,
Affiliates, successors and assigns (collectively, the “Buyer Indemnitees”), from
and against: (a) any Losses based upon, arising out of or caused by any
inaccuracy in, or breach of, any of the representations and warranties made by
such Seller in Article 3 or by the Company in Article 4; (b) any Losses based
upon, arising out of or caused by any breach or nonperformance of any covenant
or obligation made or incurred by Sellers, the Company or Sellers’
Representative herein; and (c) any Losses resulting from the failure of the
Acquired Companies to comply with the emissions limits imposed by the Clean Air
Act Title V Permit Number 039-17506-00324 issued by the Indiana Department of
Environmental Management as in effect on or prior to the Closing Date.
Notwithstanding the foregoing, with respect to the representations and
warranties made in Article 3 or any covenants made herein, each Seller is
responsible for only those representations, warranties and covenants made by
that Seller, and no Seller shall be obligated to indemnify, defend, hold
harmless, pay or reimburse Buyer Indemnitees for Losses based upon, arising out
of or caused by, any inaccuracy in, or breach of, any representation, warranty
or covenant made by any other Seller in Article 3 or otherwise herein; provided,
however, that any indemnifiable Loss hereunder based upon, arising out of or
caused by any act or omission by Sellers’ Representative shall be deemed to be a
Loss that is the several responsibility of Sellers for purposes of this
Section 9.1. The indemnification responsibilities of any Seller hereunder shall
be several and in accordance with such Seller’s Percentage Interest.

9.2          Limitations on Indemnification of Buyer. Notwithstanding any other
provision of this Agreement, the indemnification of Buyer Indemnitees provided
for in this Agreement shall be subject to the limitations and conditions set
forth in this Section 9.2.

(a)          Any claim by a Buyer Indemnitee for indemnification pursuant to
Section 9.1(a) or Section 9.1(c) shall be required to be made by delivering
notice to Sellers’ Representative no later than the expiration of one year after
the Closing Date, and no claim may be brought after the Closing Date for breach
of any covenant in Section 8.1 [Pre-Closing Covenants and Agreements] which
covenants expire at the Closing. Notwithstanding the foregoing, any claim for
indemnification based upon, arising out of or caused by any inaccuracy in or
breach of any representation or warranty in Section 3.1 [Authority; Capacity and
Representation], Section 3.2 [Ownership of Securities], Section 3.3 [Execution
and Delivery; Enforceability], Section 4.2 [Capital Stock] or Section 4.4(c)
[Brokerage], may be made at any time.

(b)          Except for claims for indemnification under Section 9.1(a) based
upon, arising out of or caused by any inaccuracy in or breach of any
representation or warranty in Section 3.1 [Authority; Capacity and
Representation], Section 3.2 [Ownership of Securities], Section 3.3 [Execution
and Delivery; Enforceability], Section 4.2 [Capital Stock] or Section 4.4(c)
[Brokerage], Buyer Indemnitees shall not be entitled to indemnification under
Section 9.1(a) until the aggregate amount of all of such Buyer Indemnitees’
claims for indemnification under such section exceeds the Indemnification
Threshold and thereafter Buyer Indemnitees shall be entitled to indemnification
under such section only for amounts in excess of the Indemnification Threshold;
provided, however, that the Indemnification Threshold shall not apply in the
event of any fraud or intentional misrepresentation with respect to any
representation or warranty by Sellers in Article 3 or the Company in Article 4,
in which case Buyer Indemnitees may recover the full amount of all such Losses.
Buyer Indemnitees shall not be entitled to

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



indemnification under Section 9.1(c) until the aggregate amount of all of such
Buyer Indemnitees’ claims for indemnification under such section exceeds Two
Hundred Fifty Thousand Dollars ($250,000) and thereafter Buyer Indemnitees shall
be entitled to indemnification under such section only for amounts in excess of
Two Hundred Fifty Thousand Dollars ($250,000); provided, however, that the
$250,000 limitation shall not apply in the event of any fraud or intentional
misrepresentation with respect to the indemnification matter enumerated in
Section 9.1(c), in which case Buyer Indemnitees may recover the full amount of
all such Losses.

(c)          Except for claims for indemnification under Section 9.1(a) based
upon, arising out of or caused by any inaccuracy in or breach of any
representation or warranty in Section 3.1 [Authority; Capacity and
Representation], Section 3.2 [Ownership of Securities], Section 3.3 [Execution
and Delivery; Enforceability], Section 4.2 [Capital Stock] or Section 4.4(c)
[Brokerage], the maximum indemnification amount to which Buyer Indemnitees may
be entitled under Section 9.1(a) and Section 9.1(c) shall be Six Million Dollars
($6,000,000); provided, however, that the foregoing limitation shall not apply
in the event of any fraud or intentional misrepresentation with respect to any
representation or warranty by Sellers in Article 3 or the Company in Article 4,
in which case Buyer Indemnitees may recover the full amount of all such Losses.

(d)          The Buyer Indemnitees shall not be entitled to indemnification
under this Agreement if, and to the extent that, the Losses are reflected on the
Final Adjustment Statement.

(e)          For purposes of determining the amount of Losses resulting from any
misrepresentation or breach of a representation or warranty contained herein,
all qualifications or exceptions in any representation or warranty relating to
or referring to the terms “material,” “materiality,” “in all material respects,”
“Material Adverse Effect” or any similar term or phrase shall be disregarded, it
being the understanding of the parties that for purposes of determining Losses,
the representations and warranties of the parties contained in this Agreement
shall be read as if such terms and phrases were not included in them.

9.3          Indemnification of Sellers. From and after the Closing and subject
to Sections 9.4, 9.5 and 9.6, Buyer shall indemnify, defend, hold harmless, pay
and reimburse Sellers and their respective officers, directors, employees,
stockholders, Affiliates, successors and assigns (collectively, the “Seller
Indemnitees”), from and against: (a) any Losses based upon, arising out of or
caused by any inaccuracy in, or breach of, any of the representations and
warranties made by Buyer in Article 5; and (b) any Losses based upon, arising
out of or caused by any breach or nonperformance of any covenant or obligation
made or incurred by Buyer herein. Buyer does not make and shall not be deemed to
have made, nor are Sellers relying upon, any representation, warranty, covenant
or obligation other than those representations, warranties, covenants and
obligations that are expressly set forth in this Agreement.

9.4          Limitations on Indemnification of Sellers. Notwithstanding any
other provisions of this Agreement, the indemnification of Seller Indemnitees
provided for in this Agreement shall be subject to the limitations and
conditions set forth in this Section 9.4.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



(a)          Any claim by a Seller Indemnitee for indemnification pursuant to
Section 9.3(a) shall be required to be made by delivering notice to Buyer no
later than the expiration of one year after the Closing Date, and no claim may
be brought after the Closing Date for breach of any covenant in Section 8.1
[Pre-Closing Covenants and Agreements] which covenants expire at the Closing.
Notwithstanding the foregoing, any claim for indemnification based upon, arising
out of or caused by any inaccuracy in or breach of any representation or
warranty made by Buyer in Sections 5.2 [Execution and Delivery; Enforceability],
5.4 [Brokerage] or 5.5 [Investment Intent; Restricted Securities], may be made
at any time.

(b)          Except for claims for indemnification under Section 9.3(a) based
upon, arising out of or caused by any inaccuracy in or breach of any
representation or warranty in Sections 5.2 [Execution and Delivery;
Enforceability], 5.4 [Brokerage] or 5.5 [Investment Intent; Restricted
Securities], Seller Indemnitees shall not be entitled to indemnification under
Section 9.3(a) until the aggregate amount of all of such Seller Indemnitees’
claims for indemnification exceeds the Indemnification Threshold and thereafter
Seller Indemnitees shall be entitled to indemnification only for amounts in
excess of the Indemnification Threshold; provided, however, that the
Indemnification Threshold shall not apply in the event of any fraud or
intentional misrepresentation with respect to any representation or warranty by
Buyer in Article 5, for which Seller Indemnitees may recover the full amount of
all such Losses.

(c)          Except for claims for indemnification under Section 9.3(a) based
upon, arising out of or caused by (i) any inaccuracy or breach of any
representation or warranty in Sections 5.2 [Execution and Delivery;
Enforceability], 5.4 [Brokerage] or 5.5 [Investment Intent; Restricted
Securities], the maximum indemnification amount to which Seller Indemnitees may
be entitled under Section 9.3(a) shall be an amount equal to Six Million Dollars
($6,000,000); provided, however, that the Indemnification Threshold shall not
apply in the event of any fraud or intentional misrepresentation with respect to
any representation or warranty by Buyer in Article 5, for which Seller
Indemnitees may recover the full amount of all such Losses.

 

9.5

Procedures Relating to Indemnification.

9.5.1      Third-Party Claims. In order for a party (the “indemnitee”) to be
entitled to any indemnification provided for under this Agreement with respect
to, arising out of, or involving a claim or demand made by any Person against
the indemnitee (a “Third-Party Claim”), such indemnitee must notify the party
from whom indemnification hereunder is sought (the “indemnitor”) in writing of
the Third-Party Claim no later than thirty (30) days after such claim or demand
is first asserted. Such notice shall state in reasonable detail the amount or
estimated amount of such claim, and shall identify the specific basis (or bases)
for such claim, including the representations, warranties, covenants or
obligations in this Agreement alleged to have been breached. Failure to give
such notification shall not affect the indemnification provided hereunder except
and only to the extent the indemnitor shall have been actually prejudiced as a
result of such failure. Thereafter, the indemnitee shall deliver to the
indemnitor, without undue delay, copies of all notices and documents (including
court papers received by the indemnitee) constituting the Third-Party Claim so
long as any such disclosure could not reasonably be expected to have an adverse
effect on the attorney-client or any other privilege that may be available to
the indemnitee in connection therewith.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



If a Third-Party Claim is made against an indemnitee, the indemnitor shall be
entitled to participate, at its expense, in the defense thereof. Notwithstanding
the foregoing, if (i) the indemnitor irrevocably admits to the indemnitee in
writing its obligation to indemnify the indemnitee for all liabilities and
obligations relating to such Third-Party Claim and (ii) the Third-Party Claim
does not seek to impose any liability, obligation or restriction upon the
indemnitee other than for money damages, then, the indemnitor may elect to
assume and control the defense thereof with counsel selected by the indemnitor.
If the indemnitor assumes such defense, the indemnitee shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the indemnitor, it being understood that
the indemnitor shall control such defense.

If the indemnitor so assumes the defense of any Third-Party Claim, all of the
indemnified parties shall reasonably cooperate with the indemnitor in the
defense or prosecution thereof. Such cooperation shall include, at the expense
of the indemnitor, the retention and (upon the indemnitor’s request) the
provision to the indemnitor of records and information which are reasonably
relevant to such Third-Party Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. If the indemnitor has assumed the defense of a
Third-Party Claim, (i) the indemnitee shall not admit any liability with respect
to, or settle, compromise or discharge, such Third-Party Claim without the
indemnitor’s prior written consent (which consent shall not be unreasonably
withheld or delayed); (ii) the indemnitee shall agree to any settlement,
compromise or discharge of a Third-Party Claim which (a) the indemnitor
recommends, (b) by its terms unconditionally releases the indemnitee from all
liabilities and obligations in connection with such Third-Party Claim, and (c)
is commercially reasonable; and (iii) the indemnitor shall not, without the
written consent of the indemnitee, enter into any settlement, compromise or
discharge or consent to the entry of any judgment which imposes any obligation
or restriction upon the indemnitee.

9.5.2      Other Claims. In the event any indemnitee should have a claim against
any indemnitor under this Agreement that does not involve a Third-Party Claim,
the indemnitee shall deliver notice of such claim to the indemnitor promptly
following discovery of any indemnifiable Loss, but in any event not later than
the last date set forth in Section 9.2 or 9.4, as the case may be, for making
such claim. Failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the indemnitor shall
have been actually prejudiced as a result of such failure. Such notice shall
state in reasonable detail the amount or an estimated amount of such claim, and
shall specify the facts and circumstances which form the basis (or bases) for
such claim, and shall further specify the representations, warranties or
covenants alleged to have been breached. Upon receipt of any such notice, the
indemnitor shall notify the indemnitee as to whether the indemnitor accepts
liability for any Loss. If the indemnitor disputes its liability with respect to
such claim, as provided above, the indemnitor and the indemnitee shall attempt
to resolve such dispute in accordance with the terms and provisions of
Section 11.4. If the indemnitor disputes its liability with respect to such
claim as provided above, the indemnitor and indemnitee shall attempt to resolve
such dispute in accordance with the terms and provisions of Section 11.4.

9.6          Limitation of Remedies. Each party acknowledges and agrees that,
should the Closing occur, the sole and exclusive remedy with respect to any and
all claims relating to this

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



Agreement or the transactions contemplated hereby (other than claims of, or
causes of action arising from, criminal activity, fraud or claims of, or causes
of action for which equitable relief is sought) shall be pursuant to the
indemnification provisions set forth in this Article 9. In furtherance of the
foregoing, Buyer and each Seller hereby waives on behalf of himself and all
other Persons who might claim by, through or under him, from and after the
Closing, any and all rights, claims and causes of action (other than claims of,
or causes of action arising from, criminal activity, fraud or claims of, or
causes of action for which equitable relief is sought) which any such other
Person may have arising under or based upon any Law and that relates to the
transaction contemplated herein or to any aspect of the businesses of the
Acquired Companies (except pursuant to the indemnification provisions set forth
in this Article 9). Nothing in this Section 9.6 shall limit any Person’s right
to seek and obtain any equitable relief to which any Person may be entitled.

ARTICLE 10

Certain Definitions

When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this
Article 10, or elsewhere in this Agreement as indicated in this Article 10:

“1933 Act” means the Securities Act of 1933, as amended, and the regulations
thereunder.

“Acquired Companies” is defined in the Recitals; and each of the Company and the
Subsidiary may be referred to individually as an “Acquired Company.”

“Acquisition Balance Sheet” is defined in Section 4.5.

“Actions” means any actions, suits, arbitrations, proceedings, investigations or
claims of any kind whatsoever, whether at law or in equity.

“Affiliate” of a specified Person means any other Person which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such specified Person. For purposes of this
definition, “control” of any Person means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting capital stock or membership
interests, by Contract, or otherwise.

“Agreement” means this Securities Purchase Agreement, as may be amended from
time to time.

“Audited Financial Statements” is defined in Section 4.5.

“Business” means the manufacture, distribution or sale of laminated gypsum,
laminated lauan or hardwood cabinet doors to the recreational vehicle or
manufactured housing markets anywhere within the United States.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Business Day” means any other day than a Saturday, Sunday or day on which
banking institutions in Cleveland, Ohio are authorized or obligated pursuant to
Law to be closed.

“Buyer” is defined in the preamble of this Agreement.

“Buyer Indemnitees” is defined in Section 9.1.

“Buying Group” means Buyer and each of the Acquired Companies or any other
member included in the consolidated tax filing of Buyer.

“Charter Documents” means the articles of incorporation, articles of
organization, certificate of incorporation, limited partnership agreement,
limited liability company operating agreement, by-laws and operating agreement
(or equivalent Charter Documents) of any business entity.

“Claims” is defined in Section 8.2.10(a).

“Closing” and “Closing Date” is defined in Article 7.

“Closing Cash” means the cash held in deposit accounts, including money market
accounts, of the Acquired Companies and cash equivalents held by the Acquired
Companies immediately prior to the Closing plus checks presented by the Acquired
Companies for payment but not yet credited to deposit accounts. The calculation
of Closing Cash shall not include any obligations of the Acquired Companies
under or with respect to any outstanding checks.

“Closing Certificate” is defined in Section 2.3.

“Closing Date Payment” is defined in Section 2.3.

“Closing Indebtedness” means the Indebtedness of the Acquired Companies
immediately prior to the Closing, including, for the avoidance of doubt, the
Repaid Closing Indebtedness.

“Closing Working Capital” means the Working Capital of the Acquired Companies,
on a consolidated basis, immediately prior to the Closing.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations thereunder.

“Company” is defined in the preamble of this Agreement.

“Company Intellectual Property” means the Intellectual Property owned or used by
any of the Acquired Companies.

“Company Knowledge” means the actual knowledge of Todd Cleveland, Doyle Stump,
Jeff Rodino and John Forbes, after reasonable inquiry of their direct reports,
and the actual knowledge of Eric Bacon.

“Company Shares” is defined in Section 4.2.2.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Confidential Information” means any information or data concerning the business
and affairs of the Acquired Companies that is not generally available to the
public and shall exclude any such information or data that (i) is or becomes
part of the public domain through no fault on the part of the receiving Party or
its representatives, (ii) was or is subsequently received by a party or its
representatives on a non-confidential basis from a third party not bound by an
obligation of confidentiality to the Acquired Companies, or (iii) relates to the
terms of the transactions contemplated by the Agreement.

“Confidentiality Agreement” is defined in Section 8.2.4.

“Contract” means any contract, agreement, deed, mortgage, lease, license,
instrument, note, commitment, undertaking, or arrangement.

“Current Premium” is defined in Section 8.2.6.

“Disclosure Letter” is the confidential disclosure letter, dated as of the date
hereof, delivered to Buyer in connection with the execution and delivery of this
Agreement (as may be modified at or prior to the Closing by mutual agreement of
Buyer and Sellers’ Representative).

“Disposal,” “Storage,” and “Treatment” shall have the meanings assigned them at
42 U.S.C. § 6903(3), (33) and (34), respectively.

“DOJ” is defined in Section 8.1.3(c).

“Environmental Claim” means any Claim, investigation or written notice by any
Person alleging potential Liability (including potential Liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) against any
of the Acquired Companies arising out of, based on or resulting from: (a) the
presence or Release of any Hazardous Materials at any location, whether or not
owned or operated by any of the Acquired Companies; or (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law.

 

“Environmental Laws” means all federal, state, local and foreign treaties,
codes, statutes, laws, decrees, regulations, ordinance, rules, licenses,
permits, authorizations, decisions, orders, injunctions, decrees, or rules of
common law, and any administrative or judicial interpretations of any of the
foregoing, regulations relating to pollution or protection of human health or
the environment (including but not limited to ground, surface and subsurface
strata, soil, indoor and outdoor air, groundwater, surface water, storm water,
sediment, wetlands, building surfaces, noise pollution or contamination, and
underground or above ground tanks), natural resources, worker health and safety
and including Laws relating to Releases of Hazardous Materials or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
transport or handling of Hazardous Materials and all laws with regard to
recordkeeping, notification, disclosure and reporting requirements respecting
Hazardous Materials, and all laws relating to endangered or threatened species
of fish, wildlife and plants and the management or use of natural resources.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“ERISA Affiliate” means any entity that, for any period prior to the Closing
Date, is part of the same controlled group as the Acquired Companies within the
meaning of Section 414(b) or (c) of the Code.

“Estimated Closing Cash” is defined in Section 2.3.

“Estimated Closing Working Capital” is defined in Section 2.3.

“Estimated Closing Indebtedness” is defined in Section 2.3.

“Estimated Purchase Price” is defined in Section 2.3.

“Final Adjustment Statement” is defined in Section 2.4.4.

“Final Post-Closing Adjustment” is defined in Section 2.4.4.

“FTC” is defined in Section 8.1.3(c).

“GAAP” means generally accepted accounting principles, as in effect in the
United States either from time to time as applied to periods prior to the
Closing Date or as applied on the Closing Date, as applicable, and in any case,
applied on a basis consistent with the methods, policies, practices and
procedures used in the preparation of the Audited Financial Statements.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of any such
government or political subdivision, or any self-regulated organization or other
non-governmental regulating authority (to the extent that the rules, regulations
or orders of such authority have the force of law), or any arbitrator, tribunal
or court of competent jurisdiction.

“Hazardous Material” means both (a) those materials or substances included
within the definition of “Hazardous Substance” as defined in the comprehensive
Environmental Response Compensation and Liability Act, 42 USC Section 9601(14)
(“CERCLA” or “Superfund”), regardless of concentration or quantity, but shall
include petroleum and any fraction of crude oil regardless of whether
specifically listed or designated under subparagraphs (A) through (F) of that
definition; and (b) those substances, regardless of concentration or quantity,
included within the definitions of “pollutant” and “contaminant” at CERCLA
9601(33) and includes “special,” manufacturing,” or “industrial” and “universal”
wastes the storage, shipment, transportation, or disposal of which require
specific handling, manifesting, or other procedures mandated under or regulated
by the Solid Waste Disposal Act, 42 USC 6901 et seq. (“SWDA,” formerly the
Resource Conservation and Recovery Act or “RCRA”); state equivalents of the
SWDA; natural gas, liquefied natural gas, and synthetic gas of pipeline quality;
asbestos; urea formaldehyde; and polychlorinated biphenyls.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations thereunder.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Indebtedness” means, as at any date of determination thereof (without
duplication), all obligations (other than inter-company obligations) of the
Acquired Companies in respect of: (a) any borrowed money or funded indebtedness
or issued in substitution for or exchange for borrowed money or funded
indebtedness (including obligations with respect to principal, accrued interest,
and any applicable prepayment charges or premiums); (b) any indebtedness
evidenced by any note, bond, debenture or other debt security; (c) capital lease
obligations; (d) any indebtedness guaranteed by the Acquired Companies
(excluding intercompany debt and letters of credit and guarantees by a company
of performance obligations of another); and (e) any obligations with respect to
any interest rate hedging or swap agreements. Notwithstanding the foregoing, the
calculation of Indebtedness shall not include: (y) any of the principal amount
as of the Closing Date of any undrawn letters of credit, or (z) obligations of
the Acquired Companies under or with respect to any outstanding checks.

“Indemnification Threshold” is Seven Hundred Fifty Thousand Dollars ($750,000).

“Indemnitee” and “Indemnitor” are defined in Section 9.5.1.

“Independent Accountants” is defined in Section 2.4.3.

“Intellectual Property” means any of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and
inventions, including any continuations, divisionals, continuations-in-part,
renewals and reissues for any of the foregoing; (b) Internet domain names,
trademarks, service marks, trade dress, trade names, logos, slogans and
corporate names and registrations and applications for registration thereof
together with all of the goodwill associated therewith; (c) copyrights
(registered or unregistered) and copyrightable works and registrations and
applications for registration thereof; (d) mask works and registrations and
applications for registration thereof; (e) computer Software (excluding all
shrink wrap Software), data, data bases and documentation thereof; (f) trade
secrets and other confidential information (including ideas, formulas,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, copyrightable works, financial and
marketing plans and customer and supplier lists and information) (collectively,
“Trade Secrets”); and (g) copies and tangible embodiments thereof (in whatever
form or medium).

“Interim Financial Statements” is defined in Section 4.5.

“Law” means any federal, state, regional, local or foreign law, statute,
ordinance, code, treaty, rule, regulation, order or requirement of any
Governmental Authority in effect on the date of this Agreement.

“Leased Real Property” is defined in Section 4.12(a).

“Leases” is defined in Section 4.12(a).

“Lien” means any lien, charge, mortgage, pledge, easement, encumbrance, security
interest, matrimonial or community interest, tenancy by the entirety claim,
adverse claim, or any other title defect or restriction of any kind.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Lincap Management Agreement” means that certain Second Amended and Restated
Management Agreement, dated September 1, 2004, between Adorn, LLC and Sellers’
Representative.

“Loss” or “Losses” means any and all losses, liabilities, damages, costs,
penalties, judgments, deficiencies, awards, fines, expenses, actions, notices of
violation, and notices of liability and any claims in respect thereof
(including, without limitation, amounts paid in settlement and reasonable costs
of investigation, and legal fees and expenses) arising out of any incident,
event, circumstance or proceeding asserted or initiated or otherwise occurring
or existing in respect of any matter or any claim or proceeding to enforce any
indemnification rights in respect thereof; provided, however, the amount of any
Loss relating to any claim for indemnification shall (a) specifically exclude
punitive, exemplary, consequential or incidental damages (except to the extent
such damages reflect actual amounts paid to any Person as a result of a
Third-Party Claim); (b) be reduced by the Tax Benefit Adjustment Amount, if any;
and (c) be net of the amount of any actual recoveries under: (i) any insurance
policy which the party seeking indemnification, or any of its Affiliates, is a
beneficiary in connection with the circumstances that give rise to the claim for
indemnification less any premium increases attributable to receipt of such
insurance proceeds and the reasonable out-of-pocket expenses of the party
seeking indemnification in pursuing such insurance proceeds; and (ii) any
“pass-through” warranty coverage or other remedy available from a manufacturer
or other unaffiliated third party by the party seeking indemnification in
connection with the circumstances that give rise to the claim for
indemnification less any reasonable out-of-pocket expenses of the party seeking
indemnification to collect any such remedies; and, in any case, such indemnified
party shall use commercially reasonable efforts to pursue such recovery to the
same extent as it would if such Losses were not subject to indemnification under
this Agreement.

“Material Adverse Effect” means a material adverse effect on the business,
condition, financial or otherwise, assets, liabilities, or results of operations
of the Acquired Companies, taken as a whole; provided, however, “Material
Adverse Effect” shall not include (a) changes in business or economic conditions
affecting the economy or the Acquired Companies’ industries generally, provided
that the Acquired Companies are not disproportionately affected thereby;
(b) changes in stock markets or credit markets; (c) any event as to which Buyer
has provided written consent hereunder; or (d) except for purposes of
Sections 3.4 or 4.4, the execution, delivery or performance of this Agreement
(including any announcement relating to this Agreement or the fact that Buyer is
acquiring the Acquired Companies).

“Material Contracts” is defined in Section 4.16.

“Material Customers” is defined in Section 4.18.

“Material Suppliers” is defined in Section 4.18.

“Off-the-Shelf Software” means off-the-shelf personal computer software as such
term is commonly understood, that is commercially available under
non-discriminatory pricing terms on a retail basis for less than $300 per seat
and used solely on the desktop personal computers of the Acquired Companies.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Option Holders” means Sellers identified as such in Section 4.2.1 of the
Disclosure Letter.

“Order” means any judgment, injunction, award, decision, decree, ruling,
verdict, writ or order of any nature of any Governmental Authority.

“Owned Real Property” is defined in Section 4.12(a).

“PBGC” is defined in Section 4.9(c).

“Percentage Interest” is defined in Section 2.4.2.

“Permits” is defined in Section 4.11.

“Permitted Liens” means: (a) mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens arising or incurred in the ordinary course of business;
(b) Liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business and under which the Acquired Companies are not in default; (c) Liens
arising by operation of Law (other than Contracts), including Liens arising by
virtue of rights of customers, suppliers and subcontractors in the ordinary
course of business under general principles of commercial law; (d) Liens for
current Taxes and utilities not yet due and payable or which are being contested
in good faith and, in connection therewith, appropriate reserves have been set
aside in accordance with GAAP; (e)  imperfections of title or encumbrances, if
any, that do not, individually or in the aggregate, materially impair the
continued use and operation of any asset to which they relate in the conduct of
the business of the Acquired Companies as presently conducted; (f) leases,
subleases and similar agreements set forth in Section 4.12(a) or in
Section 4.16(a) of the Disclosure Letter; (g) easements, covenants,
rights-of-way and other similar restrictions or conditions of record or which
would be shown by a current accurate survey of any of the Real Property; and
(h): (i) zoning, building and other similar restrictions imposed by applicable
Laws; (ii) Liens that have been placed by any developer, landlord or other third
party on property over which the Acquired Companies have easement rights or, on
any Real Property, under any lease or subordination or similar agreements
relating thereto; and (iii) unrecorded easements, covenants, rights-of-way and
other similar restrictions on the Real Property none of which, individually or
in the aggregate, materially impairs the continued use and operation of such
Real Property.

“Person” means an individual, a corporation, a limited liability company, a
partnership, a trust, an unincorporated association, a government or any agency,
instrumentality or political subdivision of a government, or any other entity or
organization.

“Plans” is defined in Section 4.9.

“Pre-Closing Period” is defined in Section 8.1.1.

“Preliminary Adjustment Statement” is defined in Section 2.4.1.

“Preliminary Post-Closing Adjustment” is defined in Section 2.4.1.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Product Warranty Claims” means credits and allowances issued to customers in
settlement of claims associated with products manufactured by the Acquired
Companies and installed by the customer.

“Purchase Price” is defined in Section 2.2.

“Released Parties” is defined in Section 8.2.10(a).

“Real Property” is defined in Section 4.12(a).

“Release” shall have the meaning assigned it at 42 U.S.C. Section 9601(22)
without giving effect to exception clause (A) therein.

“Repaid Closing Indebtedness” is defined in Section 2.3.

“Restricted Party” is defined in Section 8.4.

“Restricted Period” is defined in Section 8.4.

“Securities” is defined in the Recitals to this Agreement.

“Securities Purchase” is defined in the Recitals to this Agreement.

“Security Holders’ Agreement” means that certain Amended and Restated Security
Holders’ Agreement, dated January 31, 2004, by and among the Company and its
security holders.

“Seller’s Respective Securities” is defined in Section 2.1.

“Seller” and “Sellers” are defined in the preamble of this Agreement.

“Seller Indemnitees” is defined in Section 9.3.

“Sellers’ Account” is defined in Section 2.3.

“Seller Released Parties” is defined in Section 8.2.10(b).

“Sellers’ Representative” is defined in the preamble of this Agreement.

“Shares” is defined in Section 4.2.1.

“Software” means, as they exist anywhere in the world, computer software
programs, including all source code, object code, specifications, databases,
designs and documentation related to such programs.

“Stock Options” is defined in Section 4.2.1.

“Subsidiary” is defined in the Recitals to this Agreement.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



“Tax” or “Taxes” means: (a) any and all federal, state, provincial, local,
foreign and other taxes, levies, fees, imposts, duties, and similar governmental
charges (including any interest, fines, assessments, penalties or additions to
tax imposed in connection therewith or with respect thereto) including, without
limitation (i) taxes imposed on, or measure by income, gross receipts,
franchise, or profits, and (ii) license, payroll, employment, withholding,
excise, severance, stamp, occupation, premium, windfall profits, customs duties,
capital stock, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, ad valorem capital gains, goods and
services, branch, utility, production and compensation taxes; and (b) any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

“Taxing Authority” means any domestic or foreign national, state, provincial,
multi-state or municipal or other local executive, legislative or judicial
government, court, tribunal, official, board, subdivision, agency, commission or
authority thereof, or any other governmental body exercising any regulatory or
taxing authority thereunder having jurisdiction over the assessment,
determination, collection or other imposition of any Tax.

 

“Tax Benefit Adjustment Amount” means the amount of any realizable decrease in
the Tax liability whether by deduction or credit, basis increase, shifting of
income, or other Tax benefit realizable by any indemnitee (or any Affiliate of
any indemnitee) in connection with the Losses that form the basis of the
indemnitee’s claim for indemnification hereunder.

“Tax Return” means any return, declaration, report, claim for refund, election,
disclosure, estimate, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof required to be filed with any Taxing Authority with respect to Taxes.

“Third-Party Claim” is defined in Section 9.5.1.

“Trade Secrets” is defined in the definition of “Intellectual Property.”

“Warrants” is defined in Section 4.2.1.

“Working Capital” means (1) the sum of the consolidated current assets of the
Acquired Companies less (2) the sum of the consolidated current liabilities of
the Acquired Companies that are identified on Exhibit A hereto. A sample
calculation of Working Capital, including certain of the methods, policies,
practices and procedures applicable thereto, along with each specific general
ledger account to be included, is set forth on Exhibit A hereto.

“Working Capital Target” means Eleven Million Seven Hundred Thousand Dollars
($11,700,000).

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



ARTICLE 11

Construction; Miscellaneous Provisions

11.1       Notices. Any notice to be given or delivered pursuant to this
Agreement shall be ineffective unless given or delivered in writing, and shall
be given or delivered in writing as follows:

 

(a)

If to Buyer, to:

 

 

Patrick Industries, Inc.

 

107 W. Franklin St.

 

Elkhart, Indiana 46515-0638

 

Attention: President

 

Telecopy Number: (574) 522-5213

 

 

With a copy to:

 

 

McDermott Will & Emery LLP

 

227 West Monroe Street

 

Chicago, Illinois 60606

 

Attention: Robert A. Schreck, Jr., P.C.

 

Telecopy Number: (312) 984-7700

 

 

(b)

If to Sellers’ Representative or Sellers or to any Seller to Sellers or such
Seller in care of:

 

FNL Management Corp.

 

Landerbrook Corporate Center One

 

5900 Landerbrook Drive, Suite 280

 

Mayfield Heights, Ohio 44124

 

Attention: Eric V. Bacon

 

Telecopy Number: (440) 684-0984

 

With a copy to:

 

Calfee, Halter & Griswold LLP

 

1400 McDonald Investment Center

 

800 Superior Avenue

 

Cleveland, Ohio 44114-2688

 

Attention: Michael F. Marhofer

 

Telecopy Number: (216) 241-0816

or in any case, to such other address for a party as to which notice shall have
been given to Buyer and Sellers’ Representative in accordance with this Section.
Notices so addressed shall be deemed to have been duly given (i) on the third
business day after the day of registration, if sent by registered or certified
mail, postage prepaid, (ii) on the next Business Day following the

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



documented acceptance thereof for next-day delivery by a national overnight air
courier service, if so sent, or (iii) on the date sent by facsimile
transmission, if electronically confirmed. Otherwise, notices shall be deemed to
have been given when actually received at such address.

11.2       Entire Agreement. This Agreement, the Disclosure Letter and Exhibits
hereto constitute the exclusive statement of the agreement among the Company,
Buyer, each Seller and the Sellers’ Representative concerning the subject matter
hereof, and supersedes all other prior agreements, oral or written, among or
between any of the parties hereto concerning such subject matter. All
negotiations among or between any of the parties hereto are superseded by this
Agreement, and there are no representations, warranties, promises,
understandings or agreements, oral or written, in relation to the subject matter
hereof among or between any of the parties hereto other than those expressly set
forth or expressly incorporated herein.

11.3       Modification. No amendment, modification, or waiver of this Agreement
or any provision hereof, including the provisions of this sentence, shall be
effective or enforceable unless consented to in writing by Buyer and the
Sellers’ Representative on behalf of the Sellers.

11.4       Jurisdiction and Venue. Each party hereto agrees that any claim
relating to this Agreement shall be brought solely in the Delaware Court of
Chancery, unless the Delaware Court of Chancery lacks jurisdiction, in which
case any such claim shall be brought in such state or federal court of competent
jurisdiction located in New Castle County, Delaware and all objections to
personal jurisdiction and venue in any action, suit or proceeding so commenced
are hereby expressly waived by all parties hereto. The parties waive personal
service of any and all process on each of them and consent that all such service
of process shall be made in the manner, to the party and at the address set
forth in Section 11.1 of this Agreement, and service so made shall be complete
as stated in such section. Sellers expressly acknowledge and consent to the
notice and service of process to Sellers’ Representative for each of them in
accordance with Section 11.1 and this Section 11.4.

11.5       Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of Buyer, each Seller and the respective successors and permitted
assigns of Buyer and of each Seller.

11.6       Headings. The article and section headings used in this Agreement are
intended solely for convenience of reference, do not themselves form a part of
this Agreement, and may not be given effect in the interpretation or
construction of this Agreement.

11.7       Number and Gender; Inclusion. Whenever the context requires in this
Agreement, the masculine gender includes the feminine or neuter, the neuter
gender includes the masculine or feminine, the singular number includes the
plural, and the plural number includes the singular. In every place where it is
used in this Agreement, the word “including” is intended and shall be construed
to mean “including, without limitation.”

11.8       Counterparts. This Agreement and each document delivered pursuant to
this Agreement may be executed by the parties in separate counterparts and by
facsimile or by electronic mail with scan or attachment signature, each of which
when so executed and delivered shall be deemed an original, and all such
counterparts shall together constitute one and the same

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



instrument. Each counterpart may consist of a number of copies hereof or thereof
each signed by less than all, but together signed by all of the parties.

11.9       Third Parties. Except as may otherwise be expressly stated herein, no
provision of this Agreement is intended or shall be construed to confer on any
Person, other than the parties hereto, any rights hereunder. Buyer Indemnitees
and Seller Indemnitees who are not otherwise parties to this Agreement shall be
third party beneficiaries of this Agreement.

11.10     Disclosure Letter and Exhibits. The Disclosure Letter and Exhibits, if
any, referenced in this Agreement constitute an integral part of this Agreement
as if fully rewritten herein. Notwithstanding anything to the contrary contained
in this Agreement or in any of the sections of the Disclosure Letter, any
information disclosed in one section of the Disclosure Letter shall be deemed to
be disclosed in such other sections of the Disclosure Letter and applicable to
such other representations and warranties to the extent that the disclosure is
reasonably apparent from its face to be applicable to such other section of the
Disclosure Letter and such other representations and warranties. Disclosure of
any fact or item in any section of the Disclosure Letter shall not be deemed to
constitute an admission that such item or fact is material for the purposes of
this Agreement. All references in this document to “this Agreement” and the
terms “herein,” “hereof,” “hereunder” and the like shall be deemed to include
all of such sections of the Disclosure Letter and Exhibits.

11.11     Time Periods. Any action required hereunder to be taken within a
certain number of days shall, except as may otherwise be expressly provided
herein, be taken within that number of calendar days; provided that if the last
day for taking such action falls on a Saturday, a Sunday, or a legal holiday,
the period during which such action may be taken shall automatically be extended
to the next business day.

11.12     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
choice-of-laws or conflicts-of-laws provisions thereof.

The remainder of this page was intentionally left blank with

four (4) counterpart signature pages following.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer, the Company, Sellers and Sellers’ Representative have
executed and delivered this Securities Purchase Agreement, or have caused this
Securities Purchase Agreement to be executed and delivered by their duly
authorized representatives, as of the date first written above.

BUYER:

 

PATRICK INDUSTRIES, INC.

 

By: /s/ Paul E. Hassler

 

Its: President & CEO

 

COMPANY:

 

ADORN HOLDINGS, INC.

 

 

By: /s/

 

 

Its: Chairman

 

 

SELLERS:

 

LINSALATA CAPITAL PARTNERS FUND III, L.P.

 

By: V.T.G. Partners, L.L.C., its general partner

 

 

By: FNL Management Corp., its manager

 

 

By: /s/  

 

 

Its: Senior Vice President

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------



MASSACHUSETTS MUTUAL LIFE

INSURANCE COMPANY

 

 

By:

Babson Capital Management LLC,

as Investment Adviser

 

By: /s/ Michael L. Klofas

 

Michael L. Klofas

 

Managing Director

 

 

 

MASSMUTUAL CORPORATE INVESTORS

 

 

By: /s/ Michael L. Klofas

 

Michael L. Klofas

 

Vice President

 

 

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust, but the Trust’s property only shall be bound.

 

 

 

MASSMUTUAL PARTICIPATION

 

INVESTORS

 

 

By: /s/ Michael L. Klofas

 

Michael L. Klofas

 

Vice President

 

The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not personally binding upon, nor
shall resort be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust, but the Trust’s property only shall
be bound.

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------





NATIONAL CITY CAPITAL CORPORATION

 

 

By: /s/   

 

 

Its: Principal

 

 

Great Lakes Capital

 

Investments II, LLC

 

 

By: /s/   

 

 

 

Its: Member

 

 

{P02534_X101.HTM;8}

 

--------------------------------------------------------------------------------





/s/ George G. Thomas

George G. Thomas

 

/s/ Todd M. Cleveland

Todd M. Cleveland

 

/s/ Doyle K. Stump

Doyle K. Stump

 

/s/ John A. Forbes

John A. Forbes

 

/s/ James S. Ritchey

James S. Ritchey

 

/s/ Jeffrey D. Warner

Jeffrey D. Warner

 

/s/ Jeffrey M. Rodino

Jeffrey M. Rodino

 

/s/ Aldino J. Piraccini

Aldino J. Piraccini

 

/s/ Roger L. Garrett

Roger L. Garrett

 

/s/ Scott A. Bailey

Scott A. Bailey

 



/s/ Ronald H. Neill

Ronald H. Neill

 

/s/ William Schecter

William Schecter

 

/s/ Timothy McGinley

Timothy McGinley

 

 

SELLERS’ REPRESENTATIVE:

 

FNL MANAGEMENT CORP.

 

 

By: /s/   

 

 

Its: Senior Vice President

 

 

 

 